FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                        INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 1 of 52                                                                                                                         RECEIVED NYSCEF: 02/01/2019


                                        Case                1:18-cv-00178-MAC-ZJH                                                                        Document                             1-2   Filed   04/20/18         Page   19   of   75   PagelD      #:   93




                                                                                                                                                                  Enterprise Imp-ovement                     Corporate Tumaround          Financial Advisory        information Management
                                                                                                                                                                                                               and Restructuring               SerAces                        Services




                            AlixPartners
                                                            When              it
                                                                                   really
                                                                                                    matters.




                           Project                                 Hermitage

                           Restructuring
                       ..........................................................................................................................................................................

                           March              6 2013


                                                                                                                                                                                                                                                                                    EXHIBIT



                                                                                                                                                                                                                                                                                        F


                                                                                                                                                                                                                                                                         www.alixpartners.mm




                                                                                                                                                                                                                                                                                               ICON395
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                              INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                       Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 2 of 52                                                                       RECEIVED NYSCEF: 02/01/2019
                                    Case      1:18-cv-00178-MAC-ZJH                          DOcument       1-2       Filed     04/20/18       Page    20   Of 75   PagelD        #:     94




                     Important                Disclaimer

                     This report  ("Report") was prepared by AlixPartners    UK LLP ("AlixPartners")   exclusively for the sole benefit and internal use of GENEL Denizcilik
                     Nakliyati A.S. - GEDEN Lines (the "Company")    pursuant to a client relationship  between AlixPartners and the Company stipulated     in the agreement
                     for the provision of consulting services dated 22 November 2012 (the "Engagement         Letter"). THIS REPORT IS NOT INTENDED TO BE RELIED UPON BY
                     ANYONE OTHER THAN THE COMPANY, OR INDUCE ACTION OR FORBEARANCE BY ANYONE OTHER THAN THE COMPANY.                                                             This Report     is strictly
                     confidential and subject to the confidentiality provisions of the Engagement Letter.

                     The addressee of the Report      is the Company. The Report may be made available to the following lenders: H5H Nordbank AG, DVB SE, Dekabank,
                     Commerzbank      AG,  Bremer   Landesbank, Norddeutsche  Landesbank, Lloyds TSB Bank Pic, Natixis, Santander (the "Lenders") on a strict non-reliance
                     basis only and subject to the provisions of this disclaimer. By taking receipt of this Report, the Lenders accept and agree to the non-reliance
                     limitation set forth in the preceding sentence and the other provisions in this disclaimer. No other person other than the Company and the Lenders is
                                                                                         AlixPartners'
                     authorized to have access to this Report, unless he has received                  prior written consent and has signed and returned to AlixPartners  an
                     acceptable non-reliance         report    letter.

                     Should any unauthorized          person obtain        access to and read this Report, such person accepts and agrees to the following             terms:

                           1.      The unauthorized           reader     of this Report   understands   that the work         performed  by AlixPartners was performed          in accordance      with   the
                                   instructions     provided     by the Company      and was performed      exclusively       for the Company's sole benefit and internal       use.

                           2.      The unauthorized       reader of this Report acknowledges            that this Report was prepared        at the direction   of the Company         and may not include
                                   all procedures     deemed       necessary    for the purposes   of the unauthorized         reader.

                           3.      The unauthorized   reader agrees that AlixPartners, its partners, employees and agents neither owe nor accept any duty or responsibility    to
                                   the unauthorized   reader, whether in contract or in tort (including without limitation, negligence and breach of statutory duty), and shall
                                   not be liable in respect of any loss, damage or expense of whatsoever      nature which is caused by any use the unauthorized    reader may
                                   choose to make of this Report, or which is otherwise consequent upon the gaining of access to the Report by the unauthorized          reader.
                                   Further, the unauthorized     reader agrees that this Report is not to be referred to or quoted, in whole or in part, in any prospectus,
                                   registration statement, offering circular, public filing, loan, other agreement or document, and this Report is not to be distributed without
                                   AlixPartners prior written.




                                                                                                                  2
                                                                                                                                                                                           AlixPartnem




                                                                                                                                                                                                                ICON396
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                                                                                      INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                                 Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 3 of 52                                                                                                                                                                                                                                RECEIVED NYSCEF: 02/01/2019


                                                       Case                 1:18-cv-00178-MAC-ZJH                                                                            Document                              1-2             Filed              04/20/18                        Page                  21         of         75       PagelD                    #:          95




                     Important                                              Disclaimer

                     The        information                             contained                 in        this          Report                  is     based             upon              financial              and          other           data          provided                to       AlixPartners                            and       the         representation                                made          to

                     AlixPartners                      by         the       management                            and          staff         of        the     Company.                      AlixPartners                   further              relied         on      the         assurance                of        management                         and         staff        of        the            Company
                     that       they         were                 unaware              of     any           facts          that         would                 make           the       information                        provided               to     AlixPartners                  incomplete                       or        misleading.                  In     preparing                     the         Report,
                     AlixPartners                       has          assumed,                 without                    any         independent                           verification,                   the           accuracy              and          completeness                       of     all     information                         received                from           the            Company,
                     available               from                public         sources,               or    which              was          otherwise                     provided                 to     us.      AlixPartners                   is not           responsible                 whatsoever                        for     any          misrepresentations                                    made         to

                     AlixPartners                      during              the      course              of        its     review.                 AlixPartners                     has        not        subjected                 the      information                      contained                 herein               to     an      examination                      in     accordance                         with

                     generally               accepted                      auditing           or       attestation                      standards.


                     Accordingly,                       AlixPartners                        cannot                and          does           not            express             an       opinion                 on       the      financial                information                    and        does             not         assume                any        responsibility                           for       the

                     accuracy                or        correctness                     of     the           projected                   financial                   or      other            data,          information                    and          assessments                    upon            which                the         enclosed               document                      is        presented.

                     AlixPartners                      expresses                  no        view            as      to      the         accuracy,                    completeness                          or      likelihood               of        the     Company's                     business               plan,            scenarios,                 projections                        or        forecasts

                     contained                in this               Report.


                     The      recipients                     of      the        Report,            including                    the      Lenders,                    accept            that         they          will     make            their        own          investigation,                    analysis                  and          decision             relating             to        the        possible

                     or     actual           transaction/financing/credit                                                      relationship                        and/or             matter             related            to     such          and         will      not      use       or        rely      upon               this      Report             to     form          the            basis         of     any
                     such       decisions.                       The       Report            cannot                in      any         way             serve         as a substitute                        for        inquiries            and         procedures                   which            the        Lenders                 will     or     should             be      undertaking                         for
                                                                                                                                                                                                                                                                                                                                                                                                            Lenders'
                     the     purposes                       of     satisfying               themselves                         regarding                     the      Client's               business               or     financial             position              or     for     any        other            purpose                  in    connection                      with         the

                     relationship                      or        transaction                with            the         Client.


                     AlixPartners                      makes               no     representation                               or      warranty                    regarding                 any         actions           the      Lenders                 may        or     may         not        take         in    reliance                 on      or     in    reference                        to    matters

                     presented                    in        the         Report.             The         Lenders                     accept              and         agree             that        AlixPartners,                     its     affiliates,               members,                   officers,                  partners,                 employees                    and            agents              (the

                     "AlixPartners                          Entities")             neither              owe              nor        accept              any         duty         or    responsibility                       to     the      Lenders,                whether               in    contract                or        in tort         (including                without                     limitation,
                     negligence                   and             breach          of duty              of     any          sort)         or        however                  otherwise                    arising.           Any          reliance            the       Lenders              choose            to       place             on      the      information                        or     the        Report

                     is a matter                  of        their          judgment                 exclusively                        and         at    their            own         risk,         Accordingly,                    no      liability           or     responsibility                       whatsoever                         is accepted                 by      the            AlixPartners

                     Entities          for        any            loss      howsoever                    arising                from          any         use        of,     or     in connection                         with,      the        Report.


                     The     information                           in this        Report               is non-public                         and         considered                    strictly            confidential                   by     the        Company                 and        AlixPartners.




                                                                                                                                                                                                                                                                                                                                                                                   AlixPartners




                                                                                                                                                                                                                                                                                                                                                                                                                               ICON397
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                                                                          INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 4 of 52                                                                                                                                                                                                                        RECEIVED NYSCEF: 02/01/2019


                                                   Case                  1:18-cv-00178-MAC-ZJH                                                                  Document                               1-2               Filed             04/20/18                             Page                22        of      75            PagelD                      #:        96




                     Important                                           Disclaimer

                     This      Report            includes                analyses                of        the      Company's                   financial             projections.                 These             projections                      may         be     based,             in whole                or        in part,               on    projections                  or     forecasts
                     of     future         events.             A forecast,                      by         its    nature,            is speculative                   and        includes              estimates                     and        assumptions                      which              may        prove               to        be      wrong.            Actual           results           may,
                     and       frequently                   do,      differ          from             those              projected              or   forecast.              Those           differences                     may            be        material.              Items           which             could            impact                 actual         results            include,           but

                     are      not        limited                        unforeseen                         micro-           or     macro-economic                                                                     business                  or                                                  personnel                                                                                        or    the
                                                             to,                                                                                                            developments,                                                              industry                 events,                                             changes,                   casualty            losses,

                     inability           of    the      Company                      to     implement                      plans         or     programs.               The        projections                  are         also           based            upon         numerous                    assumptions,                             including              business,                economic

                     and         other           market                 conditions.                       Many            of     these           assumptions                      are       beyond                  the          control              of      the        Company                     and           are         inherently                      subject            to      substantial

                     uncertainty.                  Such            assumptions                            involve          significant               elements               of     subjective                 judgment,                     which             may          or     may          not        prove               to        be        accurate,             and       consequently,
                     no     assurances                  can         be     made             regarding                    the     analyses             or     conclusions                  derived              from             financial              information                     based             upon            such           assumptions.


                     The       report            is incomplete                        without                     reference              to,      and        should           be        viewed               solely             in    connection                    with,            the      oral         briefing                 provided                    by     AlixPartners                  which

                     forms          part      of      the         Report.


                     The       information                     in       the       Report                  reflects             conditions                 and     the        views           of        AlixPartners                        as    of        this     date,            all     of     which             are           subject               to      change.              AlixPartners

                     undertakes                  no     obligation                    to        update              or     provide             any        revisions           to    the       Report                to      reflect             events,             circumstances                         or       changes                    that        occur         after          the     date        the

                     Report          was         prepared.


                     To     the      extent            that         any         of        the        AlixPartners                    Entities           provide             any         recipient              of        this        Report            with         an      oral           presentation                        or       explanations                      in     relation            to    the

                     Report          or       Client,             the         recipient                   of     this      Report              acknowledges                      that       such             presentation                       and          explanation                     will        be        given            subject               to     the       same              terms         and

                     conditions               as those               specified                  in this            disclaimer.


                     Neither          the          Report                nor      any           of        its     contents             may           be      copied,             reproduced,                     disseminated,                              quoted              or     referred                to        in        any            presentation,                   agreement                  or

                     document,                 with          or      without                attribution                     to    AlixPartners,                  at     any        time           or     in    any          manner                   other          than         for       the       internal                 use            of     the     Company,                   without             the

                     express,            prior        written              consent                   of        AlixPartners.




                                                                                                                                                                                                                                                                                                                                                                               AlixRirtners




                                                                                                                                                                                                                                                                                                                                                                                                                  ICON398
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                        INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 5 of 52                                                           RECEIVED NYSCEF: 02/01/2019

                              Case        1:18-cv-00178-MAC-ZJH                          Document        1-2       Filed   04/20/18   Page   23   of   75   PagelD   #:   97




                       Contents
                        l.    Executive        Summary              /   Remarks   from      the     Company

                       II.    Background


                       Ill.   Restructuring              Proposal


                       IV.    Financial       Analysis


                       V.     Conclusions




                                                                                                               5                                                           AlixPartmn




                                                                                                                                                                                              ICON399
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                             INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 6 of 52                                    RECEIVED NYSCEF: 02/01/2019


                              Case   1:18-cv-00178-MAC-ZJH           Document    1-2   Filed   04/20/18   Page   24   of   75   PagelD   #:   98




                        I.   Executive              Summary




                                                                                                                                               AlixPartnem




                                                                                                                                                                   ICON400
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                                      INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                  Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 7 of 52                                                                                                                                                                                                RECEIVED NYSCEF: 02/01/2019

                                              Case            1:18-cv-00178-MAC-ZJH                                                          Document                           1-2             Filed                 04/20/18                       Page               25       of     75       PagelD                   #:          99




                     Executive                              Summary



                     Þ   The          November                    20     Proposal             provides             the         basis         for       a formal             or        informal                standstill               period          during                which         the       Company                    can        develop,

                         negotiate                   and      implement                   a structure               providing                 a viable              long        term           solution



                         The          November                    20     Proposal             has      shown             to     be      effective           as       an         interim             measure                   providing               liquidity               and       stability           to   the           Company                 but       it    is

                         unlikely              to     provide            a definitive                solution.                One       significant              obstacle                 to        its     long-term                  implementation                             is the         transfer            of        cash        flows        away
                         from            banks         towards               charterers



                         in        considering                alternatives                  for     a financial                restructuring,                   the         Company                       sought              to    achieve            the           following             key       objectives:

                              -            Compensate                       stakeholders                                               for     their       risk-weighted                            capital             exposure                and        concessions
                                                                                                         adequately
                              -            Constrain                cross         subsidization                  between                stakeholders                       related             to         different                                          assets
                                                                                                                                                                                                                                   underlying
                              -             Ring-fence                 potential            sources           of                                                           or                                (such            as     arrests          or
                                                                                                                     disruption,                    holdout,                         nuisance                                                                sister-ship                 arrests)
                              -             Maximize                options           for                                                potential              for        self-selection
                                                                                              stakeholders                     and



                         A        long       term          plan        involves             grouping               and         ringfencing                assets                according                    to       their         debt        service               capacity             and        sensitivity                 to       a   recovery                in

                         rates.



                         This         can       be    achieved                by     executing               arms-length                     sale       transactions                      of     the          [SPVs]           at     market           value             into         appropriate                newcos:
                                                                                                                                                                                                                                     "Hamburg"
                              a)         Newco             Alpha:            up      to     29      vessels             (mostly              Tanker            operations)                       financed                     by                                      banks,            Natixis,            Credit             Europe               (including

                                         Second            Lien),         NSF       Second            Lien       and          Lloyds;          Alpha           to     be         partially                 recapitalized                      with         new         equity           and         financed              through                  5 different

                                         facilites

                              b)         Newco             Beta:        4 vessels            financed              by     CCBand                   CDB.

                              c)         Group         C:     GB       Global,            NSF       (South          and        East)

                              d)         Group         D:       the       remaining               vessels,           essentially                   comprised                    of     Icon,          Octavian,                    Stealth,           FSL




                                                                                                                                                                                          7                       .                                              .                                                                     AlixPartners




                                                                                                                                                                                                                                                                                                                                                                            ICON401
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                 INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                             Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 8 of 52                                          RECEIVED NYSCEF: 02/01/2019


                              Case   1:18-cv-00178-MAC-ZJH         Document    1-2       Filed   04/20/18   Page   26   of   75   PagelD   #:   100




                        II.   Background




                                                                                     8                                                            AlixRirtners




                                                                                                                                                                       ICON402
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                           Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 9 of 52                                                                                                                   RECEIVED NYSCEF: 02/01/2019
                                    Case            1:18-cv-00178-MAC-ZJH                             Document                1-2       Filed     04/20/18               Page          27      of 75           PagelD             #:     101




                     Background
                     The    Market


                       Neither      the tanker nor the bulker market recovered through  2012 and vessel earnings have remained                                                                           low
                                       -  The tanker market has shown signs of firmness  in Q12013  but there is little optimism                                                                     for a sustained                                      before    Q3
                                                                                                                                                                                                                                       recovery
                                              2013
                                     -        The bulker        market        continues          to be very weak             and has performed                           below        the Nov 20 Business                         Plan forecast
                                                                                                                                                            slightly                                                                                          during
                                              Q12013

                      Asset values           have continued           to deteriorate             through         the end of 2012.        The latest         levels      as per Clarkson                  Research          sustained           decline         to
                       multiyear     lows:
                                     -   Syr old VLCC, Aframax and Product tankers at $57m, $28m, and $22m
                                     -   5yr old Capesize, Panamax, and Handysize at $33m, $18m, and $16m



                                                       Secondhand         Bulkers         ($m)                                                                                Secondhand                 Tankers           ($m)

                             160-            -- -      - -   - - - -                                       - -       -                          160              ---    - - -- - --                                                     - - -         -
                             140                                                                                                                140
                             120             -                                                                                                  120    -    --         - --                                                 -             - -
                             100         -                                                        -                                             100         ---                                          --            -
                             80                                                                                                                  80
                             60                                                      -                                                          60    ---                              -------                     -
                             40                        -                                   -- -                                                 40                                                  -- -                          -               -       -
                             20                                -                                                                                 20
                              0      ...............                ...................                     ......       .                        0    .    ........           .......................




                                                 -Capesize         (180k DWT, 5 Yr Old in $m)                                                               -VLCC             (310k DWT, 5 Yr Old in $m)

                                                 -Panamax          (76k DWT, 5 Yr Old in $m)                                                                -Aframax               (105k DWT, 5 Yr Old in $m)

                                                 -Handysize         (32k DWT, 5 Yr Old in $m)                                                               -Product              Tanker (37k DWT, 5 Yr Old in $m)


                           saweeamsonRmearch
                                                                                                                                    9                                                                    .     .                           AlixPartms




                                                                                                                                                                                                                                                                         ICON403
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                          Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 10 of 52                                                                                                RECEIVED NYSCEF: 02/01/2019
                                   Case         1:18-cv-00178-MAC-ZJH                               Document                 1-2     Filed      04/20/18             Page   28     of 75     PagelD          #:   102




                     Background
                     The   Company


                       The Company            has actively     been      managing         its portfolio         since 2008,          mainly     via:
                                    -        The investment           of c.$700m         in equity                    with    $1.8B of bank            and sale-leaseback
                                                                                                         along                                                                    (18) financing
                                    -        The Sale of 12 vessels           upon                       for net proceeds             of $136m
                                                                                         delivery
                                    -        The Sale of 17 vessels                             within       the fleet for net proceeds                   of $79m
                                                                              operating
                                    -        The sale -leaseback           of 18 vessels            to finance          $665m       in deliveries        of which    7 in 2013 ($171m)


                       Earnings from          vessels      financed      by banks        have fallen        $45m        short      of debt    service     in the period     2011-2012.          Similarly,    earnings      from
                       bareboat     vessels        have fallen        $43m short         of obligations          in the period           2011-2012.

                       in order to maintain              minimum       operational         liquidity,       the Company             has instituted        a moratorium          during    the first quarter       including        the
                       following    measures
                                    -         Deferral    of 100% from           all lenders        other      than     CCB and CDB who                have already     agreed      to a debt                                       from
                                                                                                                                                                                                   rescheduling         starting
                                             Q4 2012
                                    -        Deferral     of some       November          and December                2012 principal          repayments
                                    -        Deferral     of 35% of the bareboat                hire payments
                                    -
                                             Refinancing       of Royal via Credit           Europe         facility;    Repayment            of 2012      bank principal       overdue     W
                                    -        Management            of supplier     overdue          through       the quarter

                      While   all stakeholders            have reserved          their    rights,       some     specific       stakeholder       actions      have affected       the    cash flows
                                        -    Unicredit     has drawn       on its deposit            accounts
                                        -    Icon issued      a lien notice       to the charterers              and has directly             received     charter     income

                      With above            measures      and actions,      available       cash is projected                at only c.$23.8m            including    retention     at the end of March            and      c.$7.5m      in
                      restricted    cash deposits




                      Doesnotindudedefaultinterest,marginincreasesandbankfees



                                                                                                                                    10                                                                              AlixPartners




                                                                                                                                                                                                                                              ICON404
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                     Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 11 of 52                                                                                   RECEIVED NYSCEF: 02/01/2019
                                Case        1:18-cv-00178-MAC-ZJH                        Document           1-2       Filed      04/20/18            Page       29   of 75     PagelD      #:     103




                     Company              and         Fleet        Overview
                     The                -    Recent       Events
                           Company


                      Flash

                                  1.    The Flash ran aground           at the end of June and is currently                   arrested       in Tunisia

                                  2.    The customer          has invoked       damage    of goods    (wet coal)           and has refused         to take delivery

                                  3.    180 days have elapsed            as of Feb 2013,      potentially         giving    rise to a Constructive          Total    Loss on a hull coverage            of $110m

                                 4.     The claim       has been     rejected    by the Club on the basis that                the damage          is to cargo

                                  5.    An arbitrator         is to be appointed      week   of Mar 4 2013




                      Baytur

                                  1.    Baytur   is expected        to be delivered      in the first week         of April     for $13.6m        in proceeds



                      Royal Refinancing

                                  1.    The Royal was refinanced            through      a $37.5m    facility      with     Credit   Europe

                                 2.     Credit   Europe       has cross-collateralized       its second      lien on the Namrun                and the Scope         (behind    Natixis)   with   a second
                                        mortgage       on the Royal

                                 3.     $10m     has been paid to HSH and $10m                is outstanding          to the yard




                                                                                                                    11                   .                      .    . .                           AlixPartners




                                                                                                                                                                                                                   ICON405
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                       INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                         Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 12 of 52                                                                                                                                               RECEIVED NYSCEF: 02/01/2019


                                    Case              1:18-cv-00178-MAC-ZJH                                     Document             1-2          Filed         04/20/18                    Page           30          of            75          PagelD             #:         104




                     Company                      and                Fleet              Overview
                     Employment,              Tanker




                       Ref      Vessel                                           Type                                 Charter                       Charterer                               Maturity                                                     Option    Rate
                                                                                                                                                                                                                       End Date                                            .   Maturity           (Month)
                                                                                                                     Net Rate                                       .
                               I MT AQUA                                         Aframax   Tanker                      12,675      CHEVRON                                                   Apr-13                                                               12,675        Oct-13                      6
                               2 MT AdlON                                        Aframax   Tanker                      12,706      URSASHIPPING                                              Mar-13                                                               12,706        May-13                      2
                               3 MT TARGET               .   .                   Aframax   Tanker                      11,Š00      SHELL                                                     Apr-17                             Jun-14           .                11,500        Apr-22                  60
                               4 MT TRUE                                         Aframax   Tanker                      11,500      SHELL                                                     Apr-17                             jun-14.                           11,500        Apr-22                  60
                               5 MT SPIKE                                        Aframax   Tanker                .     12,825      URSA SHIPPING                                             Mar-13                                                               12,825        Oct-13                      6
                               6 MT.AVOR                                         Aframax   Tanker                      13,063      URSA SHIPPING                        .                    Aug-13                                                               13,063        Feb-14                      6 .
                               7 MT VALUE                                        Aframax   Tanker                      11,500      SHELL                                                     Apr-17                             Jun-14                            11,500        Apr-22                  60
                               8 MT BRAVO                                        Aframax   Tanker                      11,500      SHELL                                                     Apr-17                         .Jun-14                               11,500        Apr-22                  60
                               9 MT POWER                                        Aframax Tanker                        11,500      SHELL                                                     Apr-17                             Jun-14                            11,500        Apr-22                  60
                              10MT PROFIT                              .         Suezmax Tanker                        13,000      SHEl,L                                                    Apr-15                             Jun-14                            13,000        Apr-18                  36
                              11MT CENTER                                        Suezmax Tar;ker                       15,675      NIDAS                                                     Jun-13                                                       .       19,500        Jun 14                  12
                              12 MT BLUE                                         Suezmax Tanker                        13,000    . SHELL                                                     Apr-15                             Jun-14                            13,000        Apr-18                  36
                              13 MT PINK                                         Suezmax Tanker                      . 36,834      GLENCORE                                                   un-15                                                               36,834        Jun-15                      -

                              14 MT BLANK     .                                  Suezmax Tank½r                        13,000      SHELL                                    .                Apr-15                         Jun-14                                13,000        Apr-18                  36
                             .15 MT REEF                                         Suezmax Tanker             .          37,080      GLENCORE                                                    ul-15                                                              37,080         Jul-15
                              16 MT HERO                                         Suezmax Tanker                        13,000    . SidELL                                                    Nov-15                         Jun-14                                13,000        Nov-18                  36
                              17 MT ROYAL                                        Suezmax Tanker             .          13,000     SHELL                                                      Nov-15                                 un-14                         13,000 .      Nov-18                  36
                              18 MT ENJOY                                        Panamax Tanker                        1   82È     ÈSSA                                                 .    Mar-14                                                                             Mar-14
                              19 MT MARKA         .                            . Panamax Tanker                      . 11,959      Panamax International         (P.I.)                       un-13                                          .       -            12,925        Dec-13                      6
                              20 MT CITRON                                       MR Pro/Chern   Tanker                 13,380     5HELL                                         .            May-13                     .                                         13,380         Jul-13                     2
                              21 MT CITRUS                                       MR Pro/Chem    Tanker                 13,380     SHELt                                                      Jul-      .                                             -            13,380        Sep-13                      2
                             22 MT ACOR                                    .     Ice Gass Pro/Chem    Tanker           11,700      NOliDEN                .                         .        Apt-13            .                                                           -    May43       . .             i
                             23 MT CARRY                                         Ice Class Pro/Chem   Tanker           11,150      NORDEN                                                    Aug-13                .                                 -                     -    Sep-13                      1
                             24MT ROVA                   .                       Ice Class Pro/Chem   Tanker           12;250     CSSA                                                  . Nov-13                                                                                Dec-13                      1
                             . 25 MT COTTON                      .               ice Class Pro/Chem   Tanker           122250     CSSA                                                       Nov-13                                                                             Dec-13                      1
                             26 MT CARGO                                         Ice Class Pro/Chem   Tanker           11,690      NORDEN                                                    May-13                                                  -                     -    jun-13                      1
                             27MT ROCK        .                                  Ice Class Pro/ChemTanker              11,690      NORDEN                                                    Mar-13        .                .                                              -- . Apr-13       .              1
                             28MT ROCKET                                         Ice Class Pro/Chem   Tanker           11,690     NORDEN                                                     Jun-13                             .                                          -    Jul-13 -                    I




                                                                                                                                             12                                                                             .        .. s.                                       AlixPartners




                                                                                                                                                                                                                                                                                                                  ICON406
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                              INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 13 of 52                                                                                                                             RECEIVED NYSCEF: 02/01/2019


                                       Case           1:18-cv-00178-MAC-ZJH                              Document                  1-2           Filed          04/20/18           Page         31    of      75       PagelD          #:         105




                     Company                         and      Fleet          Overview
                     Employment,                    Bulk




                                                .                                                                                                 .                                                  Profit   Share                                Option           Option
                       Ref         Vessel   .                         Type                                    Charter                                 Charterer                    Nlaturity                                Option    Rate
                                                                                                              Net Rate
                              31MVSCOPE                               Capesize Bulk Carrier                    10,000         SWISS MARINE                                             Oct-13                                                      May-14                       7

                              32 MV FLASH                             Capesize Bulk Carrier                                                           ARRESTED                                                                                         an-00
                             . 33MV     ROUD                          Capesize Bulk Carrier                    56,000         COSCO                                                    Jun-14                                                          un-14                    -

                              34M      ANGEL                          Capesize Bulk Carrier                    4,533          SWISS MARINE                                             Mar-13                                                 -    Mar-13                      -

                              351ÜiV PRErTY                           Capesize Bulk Carrier                    7,600          SWISS MARINE                                             Feb-13                           -                     -    May-13                       3
                              36MV CASH                               Kamsarmax      Bulli Carrier                                          .             N/A                                                                                 -    Jar -00
                              37MV COLI CÏlON                         Kamsarmax     Bulk Carrier                                                          N/A                                                           -                          Jan-00                       -

                              38MV CITY                               Kamsarmax     Bulk Carrier     .              ..              .                     N/A                      .                                                                   an-OO
                              39MVASIA                                Supramax     Bulk Carrier                7,014          SUPREME BULK CARRIERS                                    Jan-13                                         7,01Ã        Apr-13                 .     3

                              49NNFANTASTIC            .              Supramax     Bulk Carrier                6,978          .SUPREME BULK CARRIERS                                   Jan-13                                         6,978        Apr-13             .         3
                                  1MV AMAZING                         Sopramax     Bulk Carrier                5,267          SUPREME BULK CÃRRIERS                                    Feb-13                                         7,267        IHayd3                       3

                       .      42MV TARSUS                             Supramax    Bulk Carrier                 6,978         . SUPREME BU!X CARRIERS                                   May-13                                         6,978        Jul-13                      2

                              43MV.SPOf                               Supramax    Bulk Carrier                 10,925         GOPA                                         .           Feb-13                           -                          Feb-13             .        -

                                                                                                                              Denmar                  erinWra         ng GMBH
                              44MV CLEAR                              Supramax     Bulk Carrier                5,850                                                                   May-13                                         S,8S0.       Ivlay-13
                                                                                                                              Hamburg, Germany
                             55    MV NAMRUN                          Supramax                                                                                                                                          -             7,256        Apr-13                      .3
                                                                                  Bulk CarrWh             .                   .SUPREME BULK CARRIERS                                    an-13
                              46MV BAYTUR                             Supramax    Bulk Carrier                 6,978          SUPREME BULK CARRIERS                                    Jan-13                                         6,978        Apr-13                      3
                              47MV SOUTH                              Supramax    Bulk Carrier                 6 978          S PREl            SULK CÀRRIERS                           an-13                                         6,9 8        Aph13                      . 3 ..
                              48MV    EAST                            Supramax    Bulk Carrier                 8,422          WORLDWiDE INVESTMENT                             .       Feb-13                           -             8,422        Fel 13

                              49MV WEST                               Supramax    Bulk Carrier                 7,219     .     ÙPREME BULK CÃRRIERS                        .           Jan-13                                         7,219            g5r13                   3
                              50MV SEÚIEET                            Supramax    Bulk Carrier                 8,422          SÛlÏÉÑIE          BULK CÅRRIERS                          Jan-13                                         8,422        Aps13                       3
                              53 MV3SHARP                             Supramax    Bulk Carrier                 8,075          SIVA BULK                           .   .                May-13                                                 -    Jan 00                      2

                              52 MV     A ITAL                        Supramar    Bulk Carrier                 8,07S          SNÄ BÚLK                                                 May 13                                                      J     -00
                              53 MV METROPOL                          Supramax    Bulk Carrier                 7,219          SUPREME BULK CARRIERS                                    Mar-13                                                      Jan-00
                              54 M    WORLD                           Supramax    Bulk Carrier                 8,265         EVA        BULK.                                          Apr-13                                         8,265        ful-13
                              55 MV EARTH                             Mini Bulk Carrier                                       On Spot                                                                                                         -    Jan40
                              56 MV WIND               .              Mini Bulk Carrier                                       On Spot                                                                                                         -    Jan40
                              29 MT CV STEALT                         Aframax    Tanker                         1 700         PTArniada                                                Mar-13                      .    -            11,700        Apr-13                      1
                              30 MT CS STEALTH                        Aframax    Tanker                        12,255         Petro      etnam Transport          Corp                 Mar-13                                        12,255        Mar-13

                                                                                                                                                                                                                                        ..                      .   ...



                                                                                                                                           13                                                                                                       AlixPartners




                                                                                                                                                                                                                                                                                       ICON407
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                 INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 14 of 52                                      RECEIVED NYSCEF: 02/01/2019

                               Case   1:18-cv-00178-MAC-ZJH              Document   1-2   Filed   04/20/18   Page   32   of   75   PagelD   #:   106




                        Ill.
                                Restructuring                 Proposal




                                                                                                                                                   AlixPartnem




                                                                                                                                                                       ICON408
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                        INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                     Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 15 of 52                                                                                                     RECEIVED NYSCEF: 02/01/2019
                                    Case        1:18-cv-00178-MAC-ZJH                                 Document         1-2         Filed      04/20/18           Page         33    of 75       PagelD       #:   107




                     Restructuring                          Proposal

                     Key Assumptions


                      Key assumptions               under     the Plan include
                          -        All ships sold at minimum                  of market        value    or value     of loan and on an arms-length                      basis.
                          -        There     will    be some      change       in the                in the go-forward                     entities     Newco    Alpha        and Beta (in order          to protect      relevant
                                                                                         ownership
                                   lenders      from    sister   ship arrests        in South Africa - type jurisdictions)
                          -        Stakeholders             in groups        C and    D will      have     the     option     to    move        into     A subject       to      loan     modifications                     to   the
                                                                                                                                                                                                              adhering
                                   conditions        prevalent      in that     entity.
                          -        Stakeholders         in C and D can have their                vessels    redelivered        subject        to acceptable       terms          for termination.


                     The Company           would       prefer    a coordinated            financing     approach      in Newco


                     The Second         Lien debt        relating       to    NSF and        Credit     Europe     is transferred/novated                 upon    the     sale.     There       may   be an opportunity           to
                     renegotiate       terms        of mezzanine        debt     (NSF, Credit         Europe)    as part of the sale but it has not been                       contemplated           here


                     Deposits      related      to facilities     (Unicredit,        Profit,    etc.)    are netted     the    outstanding             loan   amounts;        the       loans   are reconstituted        after   the
                     transaction      and the deposits            are eliminated




                                                                                                                                                                                                                    AlixPartnem




                                                                                                                                                                                                                                       ICON409
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 16 of 52                                                                                                                                                                              RECEIVED NYSCEF: 02/01/2019


                                       Case               1:18-cv-00178-MAC-ZJH                                                         Document                          1-2          Filed           04/20/18                        Page                34      of        75        PagelD              #:       108




                     Plan           B-Split                          of             Fleet                via            Newco                         A
                     Newco          A Example


                      Newco         Alpha:            intended                to     form          a viable            standalone               entity             of     up     to    29      vessels             (21       Tanker         and        8        Bulker)           in    which            the    quality        of   vessel

                      earnings         would              enable              limited          deferrals                compared                 to        those           required              in     the            November                 20     proposal;                   New            equity           provided         in     the

                      transaction            to       reduce         total           bank      exposure                 and       improve              LTV         coverage             ratio         for     the        majority           of       the        facilities

                      Assumptions                 :     1)    Sale       of        ships      at       market           value       from         Olco          to       Newco           2)      Equity            to     fund       any     shortfall                   in   collateral             in     Oldco         3)   New        bank

                      financing        in    Newco              provided                at   95%          LTV     4)     New        Equity            in    Newco               as    required              for        95%      LTV.




                                                                                                                                                                                                                                            Karameh




                                                                                                           Cash         Equity/



                                                                                                                of$6




                                                      Û      Cash    of $19.8m
                                                                                                                                Sale      of     29        vessels        or SPCs
                                                                                                   u                                (21        Tanker,          8 Bulker)




                                                                                                                                                 Purchase                 at

                                                                                                                                       $795.0m              MV          or higher                                                                                                          ..
                                                                                                                                                                                                                                          $20k         per        operating               vessel         per    month.

                                                                                                                                  .
                                                                                                                                Financing"                                                                                                All    existing               management                   agreements
                                                                                             Bank         "Rollover                                    of $784.0m
                                                                                                                                                                                                                                                            are      replicated                 in Newco


                     Note   Inscatwe    transaction          structure        subjea       w tegal due rN;gem-e
                          Urly of $¤rP, also M a result of transfer                        of Nywon        at esite greaw           then senior clebt                                                                                                                                                                                              .
                        552.Gm1.nanced in e×.cess of marketvalue                           of ase




                                                                                                                                                                                                                                                                                                                                                       ICON410
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                          INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                             Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 17 of 52                                                                                                                                              RECEIVED NYSCEF: 02/01/2019


                                            Case         1:18-cv-00178-MAC-ZJH                                              Document                  1-2            Filed          04/20/18              Page         35      of     75       PagelD                #:     109




                      Plan              B-         Split             of            Fleet              via         Newco:                  Alpha
                      Structuring:                 Facility           #1


                     Facility#1:            Newco          Alpha           financing             at   95%         LTV,   LIBOR         +3%     on     a    15    year        loan       profile    from        delivery            date      based         20    year            working          life

                     minus          5 years.      Pro      Forma            debt       in    Facility#1includes                 second        liens       behind          Natixis       related     to     Credit         Europe          ($16.1m)


                                                                                                                                               (A)                  (B)                  (C)                   (D)                               (E)                              (F)                    (G)
                                                                                                                                             Actual             Current               Excess /     Capital      required             Capital    required        in           Equity             New        debt
                                                                                                            u                     na
                                      Spe                        Facility               Name                                             Outstandmg          Estimated              (ShortfaH)     in Newco          (LTV of        Newco    (LTV of 95%)                 going         mto     drawdown
                                                                                                                                              Loan              Value               upon sale                95%)                  and to cover deficiency                into     OldCo           [D - Al
                                                                                                                                                                                       IB·A              {B'(1-95         )}              [D+Nept      wé C]              (Positive        Cj




                               Aframax                             NLB                 Target               99%           95%                 28.7                 29.0                 0.3                   1.5                               1.5                              0.3                27.6
                               Aframax                             NLB                  True            108%              95%                33.4                  31.0                (2.4)                  1.6                               4.0                              0.0                29.5
                               Aframax                        Unicredit                Value                95%           95%                 31.5                 33.0                 0.0                   1.7                               1.7                              0.0                31.4
                               Aframax                        Uriicredit               Bravo                95%           95%                31.5                  33.0                 0.0                   1.7                               1.7                              0.0                31.4
                               Aframax                        Unicredit                Power                97%           95%                31.9                  33.0                 0.0                   1.7                               1.7                              0.0     M          31.4
                               Suezmax                        DVB     NLB              Profit               96%           95%                39.4                41.0                   1.6                   2.1                               2.1                               1.6               39.0
                               Suezmax                     CB NLB          BrLB         Blue                99%           95%                40.5                41.0                   0.5                   2.1                               2.1                              0.5                39.0
                               Suezmax                          HSH        1            Hero                99%           95%                48.5               49.0                    0.5                   2.5                               2.5                              0.5                46.6
                                     MR                         HSH 2                  Citron           107%              95%                22.5                  21.0                (1.5)                  1.1                               2.6                              0.0                20.0
                                     MR                         HSH 2                  Citrus           107%              95%                23.6                  22.0                (1.6)                  1.1                               2.7                              0.0                20.9

                                   Handy                DVB        NLB SAN              Acor                96%           95%                20.1                  21.0                 0.9                   1.1                               1.1                              0.9                20.0

                                   Handy                DVB        NLB      SAN        Carry            100%              95%                21.0                21.0                   0.0                   1.1                               1.1                              0.0                20.0

                                   Handy                DVB       NLB       SAN        Rowa             100%              95%                21.0                21.0                   0.0                   1.1                               1.1                              0.0                20.0

                                   Handy                      DVB     NLB            Cotton             100%              95%                21.0                21.0                   0.0                   1.1                               1.1                              0.0                20.0

                                   Handy                      DVB     NLB              Cargo                91%           95%                21.0                23.0                   2.0                   1.2                               1.2                              2.0                21.9

                                   Handy                      DVB     NLB              Rock                 95%           95%                21.9               23.0                    1.1                   1.2                               1.2                               1.1               21.9

                                   Handy                      DVB     NLB            Rocket                 95%           95%                21.9                23.0                   1.1                   1.2                               1.2                              1.1                21.9
                             Handymax                            DVB                    Asia            102%              95%                19.4                  19.0                (0.4)                  1.0                               1.3                              0.0                18.1
                             Mini      Bulker                    DVB                   Earth                98%           95%                 2.9                  3.0                  0.1                   0.2                               0.2                              0.1                 2.9
                             Mini      Bulker                    DVB                   Wind                 98%           95%                 2.9                  3.0                  0.1                   0.2                               0.2                              0.1                 2.9

                      Subtot        al Facility   n1                                        20              99%           95%                504.7              511.0                 (5.9     )             25.6                              31.5                              12.2             485.5

                        H1 To be adjusted for repayments before
                                                                   (.losing of the transaction  (figures do not indude principal                                   repayments        made week ending Feb N)
                        M Represents sum of
                                               shortfailonly
                           Totalamount   of equary related to sale / purchase of vessels In Facility ffl
                        M S4.Imrelated    to excess caliateralin Uniuedit   faolity could be eliminated and repaid/refinanced                                      through    NSF2"dUen




                                                                                                                                                                17                                                                                                                AlixPartness




                                                                                                                                                                                                                                                                                                                  ICON411
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                     INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 18 of 52                                                                                                                                                                               RECEIVED NYSCEF: 02/01/2019


                                                Case          1:18-cv-00178-MAC-ZJH                                                            Document                        1-2            Filed          04/20/18                  Page             36       of          75      PagelD                   #:     110




                          Plan             B-Split                         of             Fleet               via            Newco:                           Alpha
                                                    -      Example                   #1
                          Structuring


                                                                                                                                                                      (A)                 (B)                        (C)                       (D)                                      (E)                                (F)                  (G)
                                                                                                                                                                    Actual              Current                    Excess /       Capita!       required                 Capital       required          in           Equity              New     debt
                                        Type                       Facility                 Name                                                             Outstanding               Estimated              (Shortfall)         in Newco           (LTV of            Newco         (LT V of 95%)                 going into            drawdown
                                                                                                                                                                  Loan                   Value                upon         sale            95%)                   and to cover               deficiency             into    OldCo            (D - Al
                                                                                                                                                                                                                    IB-A]              [IP (1-95%                             D+Nenative           C]              iPositive         Cj
                                    Aframax                             NLB                     True                108%                      95%                       33.4              31.0                       2.4                       1.6                                     4.0                                 0.0                  29.5




                     1.     True        is sold     from        Oldco           to        Newco          Alpha          at        market            value          $31m          (B)

                     2.     Any     shortfall           against           the        mortgage                 is funded                 by    $2.4m          new           equity        (C)       and       the      whole       of   the         Oldco        debt              is paid        down.             if there          is value

                            above         the     mortgage,               the        excess            cash         remains              in   Oldco

                     3.     NLB      and        New        Equity          recapitalize                  Newco               at     a    maximum                    of     95%         LW;         NLB       has      reduced          its     exposure                 by        $3.9m           and          improved               LTV       by

                            13%




                                                                  (D)     $1.6m            to
                                                                                                                         $29.5m                                                                                                              (A)     $33.4m           full    repayment
                                                        recapitalize            at        95%      LTV


                                                                                                                                                                  (B)    $31m        Asset




                                                                                                                                                            (B)     $31m         Purchase




                                                                    (D)       $1.6m         to                                                                                                 .                                         (C) $2.4m              to cover             shortfall

                                                                                           95%         LTV                                                                                                                                                      collateral
                                                         recapitalize                at                                                                       New          Equity:      $4         m   (E)                                                 of




                          NG18, ladicalke       traMactlOf)       Structt.Ete subject 10 1083! dUG dil:gen(.@                                                                                                                                                                                                                    •
                                                                                                                                                                                         18                                                                                                                                AlixPaitnem




                                                                                                                                                                                                                                                                                                                                                           ICON412
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                      INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                       Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 19 of 52                                                                                                                                                                                 RECEIVED NYSCEF: 02/01/2019


                                                Case              1:18-cv-00178-MAC-ZJH                                                         Document                     1-2              Filed        04/20/18                          Page           37      of          75     PagelD                     #:    111




                          Plan
                                            B-            Split                of             Fleet             via               Newco:                         Alpha
                                                      -      Example                     #2
                          Structuring


                                                                                                                                                                     (A)                      (B)                  (C)                            (D)                                        (E)                              (F)                    (G)
                                                                                                                                                                   Actual                Current                 Excess /              Capital     required                 Capital          required        in           Ecuity               New     debt
                                        Type                           Facility                  Name                                                         Outstanding            Estimated              (Shortfall)                in NewCo         (LTV of           NewCo(LTV of 95%)                            going        into      drawdown
                                                                                                                                                                    Loan                 Value              upon         sate                    95½)                and to cover deficiency                           into    OldCo             {D - A}
                                                                                                                                                                                                                  [B-A]                      IBª(1-95%)Ì                         {D+Negative            C}             [Pouticc          Cl
                                     Suezmax                       DVBNLB                        Profit               96%                      95%                  39.4                  41.0                     1.6                            2.1                                        2.1                              1.6                  39.0




                     1.     Profit       is sold          from         Oldco             to     Newco           Alpha            at    $41m          market          value         (B)

                     2.     If there           is   value         above             the          mortgage,                 the        excess         cash         remains           in    Oldco           (C).     Any          shortfall           would           need              to      be      funded            via       additional

                            equity

                     3.     DVB       and       New          Equity          recapitalize                   Newco            at       maximum               of     95%       LTV;        NLB        has    reduced               its    exposure              by    $0.4m                  and       improved                 LTV        by   1%




                                                                                                 Dy                                   pnting




                                                                 (D)    $2.1m             to    get
                                                                                                                                 $39.0m                                                                                                                 $39.4m           full        repayment
                                                          recapitalize              of        95%     LTV




                                                                                                                      ''                                                                                                                ''
                                                                                                                                                            (B)    $41m       Purchase




                                                                  (D)     $2.1m                to get                                                                                                                                           (C) $1.6m           equity            into         Of fço     as

                                                           recapitalize                  ot    95%        LTV                                                                                                      -                                there        is surplus             upon          sole




                          NGIe Ir6dit.)tWe hM%i)Ction              Structure        subject to lepµI duc diligence                                                                                                                                                                                                                   •
                                                                                                                                                                                         19                                                                                                                                   AllxPartners




                                                                                                                                                                                                                                                                                                                                                              ICON413
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                    INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 20 of 52                                                                                                                                                                                 RECEIVED NYSCEF: 02/01/2019


                                           Case         1:18-cv-00178-MAC-ZJH                                                                  Document                       1-2          Filed       04/20/18                            Page              38      of    75       PagelD               #:      112




                     Plan             B-            Split             of          Fleet                     via            Newco:                            Alpha

                     Structuring

                      Facility#2:           Lloyds          vessels         sold          and         refinancing                   provided                on       the      same        terms

                      Facility#3:           Natixis         vessels             sold          and      refinancing                      provided             on       the      same        terms;         Namrun                    facility         extended              and      ship     potentially               sold           in    2-3          yrs

                      Facility#4:           Credit          Europe          sold          and         refinancing                   provided                on       the     same         terms

                      Facility#5:           Dekabank              vessels                sold        and       refinancing                     provided               on     PAYC        basis      and           no      covenants

                      Facilit        #6:    NSF       Second             Lien       behind              Unicredit                  on     the       same          terms
                                                                                                                                                                     (A)                  (B)                       (C)                            (D)                                  (E)                          (F)                           (G)
                                                                                                                                                                  Actual               Current                Excess /                Capital        required             Capital      required         in        Equity                   New       debt
                                                                                                              Cu          nt            Wo      o no
                                    hpe                       Facility                   Name                                                               Outstanding             Estimated             (Shortfall)                 in Newco             (LTV of        Newto (LTV of 95%)                  going        into            drawdown
                                                                                                                                                                 Loan                    Value            upon            sale                    95%)                and to cover deficiency                 into     OldCo                  ID - A]

                                                                                                                                                                                                                  [B-A]                    {B     (1-95%)]                  [D+Negative            C)         [Positive         C]

                                 AOUTY#2        I.1oyds       faéllity          rolled        over     into         Newco          Alpha           on    exisiting         terms                              .

                                 Suezmax                      Lloyds                      Pink                      85%                      85%                     37.3                 44.0                     6.7                             6.7                                 6.7                           6.7                       37.3
                                 Suezmax                      Lloyds                     Blank                      68%                      68%                     32.2                 47.0                     14.8                            14.8                               14.8                           14.8                      32.2
                                 Suezmax                      Lloyds                     Reef                       75%                      75%                     34.6                 46.0                     11.4                            11.4                               11.4                           11.4                      34.6



                                                Natimis        fÂcilities          rolled           overÓnto              Newco          Alpha          on existing           terms
                                 Capesize                    Natixis1                    Scope                      87%                    87%                     23.4                   27.0                     n/a                             n/a                                 n/a                           n/a                       23.4
                                Handymax                     Natixis2                  Namrun                       88%                    88%                                            16.0                     n/a                             n/a                                 n/a                                                     14.0            3
                                                                                                                                                                     14.0                                                                                                                                            n/a



                                FAQinm          Loanincludes                 $37.5m              new        refin                                  Credit                                             2ad
                                                                                                                            cing        from                     E¥ rope       plus      $16.1m               priority            bans          relating      to the       Scope       and   the        Namrun
                                 Sue:max                CreditEurope                     Royal                    107%ln                  107%                     536                    50 0                     n/a                             n/a                                 00                            00                        S3 6


                                ÂOUTY85         Sel     a facility         rolled         o          Into      Newco           butpaid              o       ykom           available       cash     frointhese                   vessels

                                Handymax                       Deka                    Tatsus                     133%                    133%                     24 0                   18 0                     n/a                             n/a                                 n/a                           n/a                       240
                                Handymax                       Deka                      Spot                     139%                    139%                     25.0                   18.0                     n/a                             n/a                                 n/a                           n/a                       25.0
                                Handymax                       Deka                      Gear                     139%                    139%                     25.0                   18.0                     n/a                             n/a                                 n/a                           n/a                       25.0




                                                                                                                    n/s                      n/a                   25.5                   n/a                      n/a                                                                                                                         25.5


                       TOTAt Wwo            Alpha
                                                                                          29                      97%                     95%                    799.3                 795.0                      (5.9)                           58.5                                64.4                        44.6                       784.0

                                                                                                                                                                            I                             g                                                               1                                                       1            New                 I
                                                                                                                                                                            g MV of        Newco                                                                          g Total   Capital                                       g
                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                           Alpha         debt
                                                                                                                                                                            I Alpha       Assets          I                                                               I    required
                                                                                                                                                                            t--------I                                                                                    t-------a                                               L------
                        Royalrefinancing    includes second Geo ; DVco first lienis 75%
                        E.quity value ffOm the fOl|Ovet 0 the NaWor'  p3tI ::n $16min MV, equny not retnin'±o by Oke                                                                  :ine "3 2d Uenby            Credt      Europe                                                                                         .
                        Represents sumof shorthllonly                             _   .                                                                                                  20                                                                                                                                 IX             artners




                                                                                                                                                                                                                                                                                                                                                                       ICON414
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                     INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                    Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 21 of 52                                                                                                                                                                              RECEIVED NYSCEF: 02/01/2019

                                                Case             1:18-cv-00178-MAC-ZJH                                                      Document                          1-2           Filed         04/20/18                   Page        39                  75      PagelD
                                                                                                                                                                                                                                                         of                                          #:          113




                          Plan             B-Split                          of         Fleet                  via              Newco:                       Alpha
                                                       -    Example                   #3
                          Structuring


                                                                                                                                                                    (A)                     (B)                (C)                      (D)                                       (E)                                   (F)                        (G)

                                                                                                                 Cunent                 Pro Fornia
                                          ype                       Facility                    Name                                                    Outstanding                  Estimated            (Shortfall)                in Newco                  Newca          (LTV of 95%)                      going into                  drawdown
                                                                                                                                                             Loan                      Value              upon sale                                       and to cover                  deficiency             into OldCo                      [D - A}
                                                                                                                                                                                                             IB-A                                                     [DiNegative               C}             [Positive            Li
                                     Suezmax                        Lloyds                      Pink                85%                    85%                     37.3                 44.0                   6.7                      6.7                                       6.7                                 6.7                          37.3




                     1.     Pink        is sold      from         Oldco          to    Newco             Alpha            at    market        value           (B)

                     2.     The      excess         cash         over      the        mortgage                value            remains        in     Oldco              (C)

                     3.     Lloyds        and       New          Equity          recapitalize              Newco                at   a maximum                     of     95%        LTV;         Given     that     coverage           is lower         than              95%          (85%,)            no     new               equity          is

                            required            upon        refinancing                    of    Newco         with            $37.3m         in     debt




                                                           (D)    No      change            in LTV                         $37.3m                                                                                                             $37.3m          full        repayment

                                                                                                                    \ )

                                                                                                                                                             (B)    $44m            Asset
                                                                                                                                                                                                                                                                                                 $6.7m            net         proceeds               to

                                                                                                                                                      __.........-._.__                                                                                                                     Oldco              from        asset            sole        (C)

                                                                                                                    ''                                                                                                          ''
                                                                                                                                                       (B)     $44m            Purchase




                                                   (D)     No equity           into         Newco        as                                                                                                                           (C) $6.7m          equity            into         Oldco        as

                                                                                                                                                                                                                                         there        is surplus             upon         sole
                                                  there      is no shortfallupon                       sale                                                 New équity:               $63            (E
                                                                                                                                                                                        . I




                          Mot*• ncircaove transawoo               structure      su'oject to legal due diligence                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                              ICON415
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                   INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 22 of 52                                                                                                                                                                  RECEIVED NYSCEF: 02/01/2019


                                               Case             1:18-cv-00178-MAC-ZJH                                               Document                     1-2           Filed         04/20/18                    Page            40    of      75        PagelD               #:         114




                          Plan            B -            Split            of        Fleet               via              Newco:                    Alpha
                                                    -      Example              #4
                          Structuring


                                                                                                                                                         (A)                   (B)                 (C)                          (D)                                    (E)                          (F)                        (G)
                                                                                                                                                        Actual           Current                 Excess /          Capital       required              Capital        requ    red in              Equity                 New     debt
                                        Type                       Facility            Name                                                    Outstanding             Estirnated             (Shortfall)                    in Newco               NewCo         (LTV of 95%.)              going        into          drawdown
                                                                                                                                                    Loan                  Value               upon sale                                          and to cover               deficiency       into      OldCo               [D - A]

                                                                                                                                                                                                  [B-A)                                                  [D+Negative             C]         (Positive              C)
                                   Hand ymax                         Deka               Spot                  139%                 139%                  25.0     I        18.0                                                 0.0                                   0.0                           0.0        I            25.0
                                                                                                                                                                  L-------a                                                                                                                                    L---                ---




                     1.     Spot        is sold      from         Oldco        to     Newco        Alpha            at    $25m       being         equivalent             to     outstanding              loans
                                                                                                                                                                                                                                                                                         nountóf          loan          novatedisW
                     2.     Loans        are      novated           to    Newco
                                                                                                                                                                                                                                                                                                               valueÎt         t
                     3.     Loans        are      paid      out      of   available         cash         on       the     vessel     only                                                                                                                                                ofthe      tra




                                                          (D)     No change           in LTV                                                                                                                                            Cancellation             of    debt

                                                                                                              u
                                                                                                                                               (B        $18.0m         Asset                                      :



                                                                                                    .
                                                                                                                                             (B)       $25.0m         Purchase
                                                                                                              / \                                                                                                      / \




                                                            No equity          into    Newco                                                                                                                                      (C)     No equity          into       Oldco
                                                    (D)                                                                                                                                                       --
                                                                                                                                                   .    ew Equ                         ÌE)   a




                          Note. indicative     transaction        $tructure    subject to legal due ddigence                                                                                                                                                                                               •
                                                                                                                                                                         22                                                           . .                                                           AhxPartners




                                                                                                                                                                                                                                                                                                                                         ICON416
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                   INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                  Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 23 of 52                                                                                                     RECEIVED NYSCEF: 02/01/2019

                                     Case           1:18-cv-00178-MAC-ZJH                            Document                  1-2         Filed          04/20/18                  Page      41   of   75   PagelD          #:   115




                     Plan          B-Split                   of       Fleet           via    Newco:             Alpha
                                          -   Sources              and                       Forma
                     Structuring                                            Uses,      Pro            Balance       Sheet




                                                                                                                                                                                    Uses


                                         New        equity                                                          64.4             Purchase             of     assets                                           784.0


                                         New        financing                                                     784.0              Net      bank        debt         paydown                                        19.3

                                                                                                                                     Equity         to    cover        collateral      shortfall
                                                                                                                                                                                                                      45.1
                                                                                                                                     and      excess           value




                                         Total       Sources                                                               '
                                                                                                                $ 848.               Total         Uses                                                         $848.4




                     Does not include aciditional    liquidity    for operational   r_ash




                                                                                                                                                                                                                                    AlixPartness




                                                                                                                                                                                                                                                         ICON417
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                        Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 24 of 52                                                                                                                               RECEIVED NYSCEF: 02/01/2019

                                         Case             1:18-cv-00178-MAC-ZJH                                            Document                1-2            Filed       04/20/18                    Page     42            75     PagelD
                                                                                                                                                                                                                           of                           #:     116




                     Plan            B
                                         -       Split              of     Fleet              via         Newco:                         Beta

                     Structuring




                      k   Newco          Beta:        Contains           4 Bulkers          financed                     Chinese         banks.      These           are                                  under   water         yet           must       be    offered      attractive
                                                                                                                  by                                                         considerably                                              they
                          terms      given        that      the      Chinese        banks       benefit            from         a Corporate          Guarantee.



                          Assumptions                 :    Loans         novated       to      Newco              Beta     on      existing       terms.           Subject          to   an     appropriate             rescheduling          of     obligations          we     do      not

                          envisage           equity         being        required       for     Newco              Beta.




                                                                                                                                                                                                    (A)                 (B)
                                                                                                                                                           ent            Wo Fornia               ActuM            Cunent
                                                                         Type                          Facility                 Name
                                                                                                                                                     LTV                     LTV              Outstanding         Estimated
                                                                                                                                                                                                   Loan             Value


                                                                     Capesize                            CCB                     Flash              100%                     100%                  33.1              33.0

                                                                     Capesize                            CCB                    Proud               100%                     100%                  33.1              33.0

                                                                     Capesize                            CDB                    Angel               119%                     119%                  43.0              36.0

                                                                     Capesize                            CDB                    Pretty              125%                     125%                  45.1              36.0

                                                             Total       Newco      Bet a                                           4               112%                     112%                 15 4.3             138.0




                                                                                                                                                             24                                                                                                          XParttlets




                                                                                                                                                                                                                                                                                               ICON418
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                     INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                       Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 25 of 52                                                                                                                                               RECEIVED NYSCEF: 02/01/2019


                                         Case           1:18-cv-00178-MAC-ZJH                                                Document                       1-2              Filed          04/20/18                  Page            43     of    75     PagelD       #:   117




                     Plan          B -          Split             of        Fleet                 via       Newco:                           Group                       C
                     Structuring




                      k              C:   Contains             11      Bulkers         financed                 GB        Global         as     well       as     the        NSF-financed                vessels.
                          Group                                                                            by


                          Assumptions               :    Entity         would           require          revision          of      current             contractual                   debt     service         in     order       to     maintain          liquidity;   Subject      to    adequate

                          concessions,            facilities           could      opt      into         Newco        Alpha          or    desist          from          participation               and       take      ships         back




                                                                                                                                                                                                                                 (A)                      (B)
                                                                                                                                                                             unent              Wo      Fam                  ANM                    hent
                                                                               Type                             Facility                      Name
                                                                                                                                                                              LTV                       LTV             Outstanding                Estimated
                                                                                                                                                                                                                                Loan                    Value


                                                                       Kamsarmax                             GBGlobal                         Cash                           96%                     96%                        26.0                    27.0

                                                                       Kamsarmax                             GB Global               Coll./Chance                            96%                     96%                        26.0                    27.0

                                                                       Kamsarmax                             GB Global                         City                          96%                     96%                        26.0                    27.0

                                                                        Handymax                                    NSF                       South                          84%                     84%                        19.3                    23.0

                                                                        Handymax                                    NSF                        East                          84%                     84%                        19.3                    23.0

                                                                        Handymax                             GB Global                        West                           103%                   103%                        23.7                    23.0

                                                                        Handymax                             GBGlobal                        Secret                          103%                   103%                        23.7                    23.0

                                                                        Handymax                             GBGlobal                         Sharp                          103%                   103%                        23.7                    23.0

                                                                        Handymax                             GB Global                       Capital                         103%                   103%                        23.7                    23.0

                                                                        Handymax                             GB Global                   Metropol                            103%                   103%                        23.7                    23.0

                                                                        Handymax                             GB Global                       World                           103%                   103%                        23.7                    23.0

                                                                    Total       Grou       C                                                    11                           98%                     98½                     258.8                      265.0




                                                                                                                                                                        25                      .                                                                                AlixThners




                                                                                                                                                                                                                                                                                                           ICON419
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                           INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                      Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 26 of 52                                                                                                                                                                         RECEIVED NYSCEF: 02/01/2019


                                         Case      1:18-cv-00178-MAC-ZJH                                                    Document                           1-2         Filed           04/20/18                      Page                44         of     75          PagelD              #:      118




                     Plan           B-Split                    of        Fleet:                  Residual                             Oldco:                         Group                     D
                     Structuring




                            Group        D,   Geden          Oldco:           11   Group         D vessels          make                   up   the      residual          fleet      and          are    not         part       of     the         Company's                    future.        These        include     the

                            vessels       funded        by     FSL,     Icon,       Octavian          and       Stealth                when           traditional            financing              was         unavailable.                      Baytur            will       be       sold   April      2013.



                            Assumptions            :     Entity        would          require        revision               of       current            contractual                debt        service           in     order           to        maintain                 liquidity;          Proceeds           from   the

                            sale    to   Newco         Alpha          would         provide        liquidity           to        pay        down          payables.




                                                                                                                                                                                                                                                                                (B)
                                                                                                                                                                                          nt             Wo                  a
                                                                                   Type                           Facility                            Name                                                                            Outsta            ding
                                                                                                                                                                                                                                                 Loan

                                                                                                                                                                                                                                  (PV        of leases)

                                                                               Aframax                                 FSL                            Aqua                     234%                        234%                                  60.8                          26.0

                                                                               Aframax                                 FSL                            Action                   234%                        234%                                  60.8                         26.0

                                                                              Aframax                             Stealth                             Spike                    177%                        177%                                  55.0                          31.0

                                                                               Aframax                            Stealth                              Avor                    176%                        176%                                  54.5                         31.0

                                                                              Suezmax                              Icon          1                    Center                   145%                        145%                                  67,9                         47.0

                                                                              Panamax                          Octavian                1              Enjoy                    141%                        141%                                  42.2                         30.0

                                                                              Panamax                          Octavian               2               Marka                    128%                        128%                                  41.0                         32.0

                                                                           Handymax                               Icon           2               Fantastic                    157%                         157%                                  29.9                         19.0

                                                                           Handymax                               Icon           2               Amazing                       157%                        157%                                  29.9                         19.0

                                                               Chartered           - Afra_Tanker                 not        ours                CV Stealth

                                                               Chartered           - Afra__Tanker                not        ours                CS Stealth

                                                                        Subtotal          SPVs                                                           11     m              169%                        169%                              441.9                           261.0

                                                              Corporatefacility                                Bank         Asya                                                                                                                 39.5           .




                     Baytur sold before the transaction




                                                                                                                                                                      2s                  ..                             .                   .                                  .,                        AlixPartners




                                                                                                                                                                                                                                                                                                                                 ICON420
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 27 of 52                                                        RECEIVED NYSCEF: 02/01/2019
                                 Case   1:18-cv-00178-MAC-ZJH             Document     1-2     Filed    04/20/18           Page     45     of 75    PagelD    #:   119




                     Plan    B
                                 -
                                      Summary
                     Bank   ExpoSure:    By Facility




                                                                                                  PF Debt      LTV After

                                                Unicredit          99.0         94.9     96%            94.1         95%           (0.8)             -1%
                                                NLB                60.0         62.1    104%            57.0         95%           (5.1)             -9%
                                                HSH 2              43.0         46.1    107%            40.9         95%           (5.3)           -12%
                                               DVB                 25.0         25.3    101%            23.8         95%           (1.5)            -6%
                                               CB NLB BrLB         41.0         40.5     99%            39.0         95%           (1.5)            -4%
                                               DV8 NLB SAN         63.0         62.1     99%            59.9         95%           (2.3)            -4%
                                               HSH 1               49.0         48.5     99%            46.6         95%           (2.0)            -4%
                                                DVB NLB           131.0        125.2     96%           124.5         95%           (0.8)            -1%
                                               GB Global         219.0         220.3    101%           220.3        101%             0.0             0%
                                               CDB                72.0          88.1    122%            88.1        122%             0.0            0%
                                               CCB                66.0          66.2    100%            66.2        100%             0.0            0%
                                               Credit Europe      50.0          53.6    107%            53.6        107%             0.0            0%
                                               Lloyds            137.0         104.1     76%           104.1         76%             0.0            0%
                                               NSF                 46.0         38.5     84%            38.5         84%             0.0            0%
                                               Natixis 1           27.0         23.4     87%            23.4         87%             0.0            0%
                                               Natixis 2           16.0         14.0     88%            14.0         88%             0.0            0%
                                               Octavian 2          32.0         41.0    128%            41.0        128%             0.0            0%
                                               Octavian 1          30.0         42.2    141%            42.2        141%             0.0            0%
                                               Deka                54.0        74.0     137%            74.0        137%             0.0            0%
                                               Icon 1              47.0        67.9     145%            67.9        145%             0.0            0%
                                               Icon 2              38.0        59.7     157%            59.7        157%             0.0            0%
                                               Stealth             62.0       109.5     177%           109.5        177%             0.0            0%
                                               FSL                 52.0       121.6     234%         121.6          234%             0.0            0%
                                               TOTAL            1,459.0      1,628.8    112%       1,609.5          110%          (19.3)           -1%




                                                                                             27                                                     .    .-         AlixRuincis




                                                                                                                                                                                   ICON421
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                     INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                    Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 28 of 52                                                                   RECEIVED NYSCEF: 02/01/2019
                                 Case      1:18-cv-00178-MAC-ZJH                 Document             1-2     Filed    04/20/18     Page         46   of 75      PagelD   #:   120




                     PlanB        -
                                         Summary
                     Bank    Exposure:     By Bank




                                                                     Estimated            Current                                        Change in       Change in
                                                                       Value               debt                                            debt            LTV
                                                     Unicredit              99.0               94.9          96%         94.1      95%           (0.8)           -1%
                                                     NLB                   170.1              168.8          99%        161.6      95%           (7.1)           -4%
                                                     DVB                   106.3              103.4          97%        100.9      95%           (2.5)           -2%
                                                     Commerzbank            14.8               14.6          99%         14.0      95%           (0.6)           -4%
                                                     BrLB                   13.1               13.0          99%         12.5      95%           (0.5)           -4%
                                                     Santander              23.8               22.5          95%         22.0      93%           (0.6)           -2%
                                                     HSH                    92.0               94.6         103%         87.4      95%           (7.2)           -8%
                                                     GBGlobal              219.0             220.3          101%        220.3     101%            0.0            0%
                                                     CDB                    72.0               88.1         122%         88.1     122%            0.0            0%
                                                     CCB                    66.0               66.2         100%         66.2     100%            0.0            0%
                                                     Credit Europe          50.0               53.6         107%         53.6     107%            0.0            0%
                                                     Lloyds                137.0             104.1           76%        104.1      76%            0.0            0%
                                                     NSF                    46.0               64.0         139%         64.0     139%            0.0            0%
                                                     Natixis                35.0               30.4         87%          30.4     87%             0.0            0%
                                                     Octavian               62.0              83.2          134%         83.2     134%            0.0            0%
                                                     Deka                   54.0               74.0         137%         74.0     137%            0.0            0%
                                                     Icon                   85.0             127.6          150%        127.6     150%            0.0            0%
                                                     Stealth                62.0             109.5          177%        109.5     177%            0.0            0%
                                                     FSL                    52.0             121.6          234%        121.6     234%            0.0            0%
                                                     TOTAL               1,459.0           1,654.3          113%      1,635.0     112%       (19.3)              -1%




                                                                                 ..   -                      28                             -.            .· .   , .            NixPartners




                                                                                                                                                                                               ICON422
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                  INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                             Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 29 of 52                                          RECEIVED NYSCEF: 02/01/2019

                              Case   1:18-cv-00178-MAC-ZJH          Document    1-2        Filed   04/20/18   Page   47   of   75   PagelD   #:   121




                        IV.     Financial           Analysis




                                                                                      29                                                           AlixPartners




                                                                                                                                                                        ICON423
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                                  Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 30 of 52                                                                                                                                              RECEIVED NYSCEF: 02/01/2019


                                       Case                  1:18-cv-00178-MAC-ZJH                                                Document       1-2            Filed          04/20/18                      Page            48       of     75      PagelD                #:      122




                     Assumptions
                     General




                       Business           plan         is based                on   the       following             main     assumptions:




                       -   20     offhire           days           for                                                                                 -    Charter-out                     options              exercised            if below          mark               rate
                                                                            drydocking

                       -   Rates       applied                to         reflect       type       of                   adjusted       for              -        No      Opex       inflation
                                                                                                        vessel,

                           contract            terms                                                                                                   -    No                             capital           movements
                                                                                                                                                                        working




                       -                                 taken              from       technical               management             schedule
                                                                                                                                                       -    Charter-in                  come          off        upon
                           Dry     docking                                                                                                                                                                                  expiry
                       -   No     asset          sales                                                                                                 -    Purchase                obligations                   resold       at      loss/gain         equal         to       current

                       -   Capex          as     per                                commitments                                                             differential                  between                 market           value       and     financial             obligation
                                                             financing




                      Financing

                       -   No     variation              in        current          base         rate                                                  -                                   of    Royal                                 $27.5m           net                            post
                                                                                                                                                            Refinancing                                          providing                                       liquidity
                      -    Margins             as      per         specific         facilities                                                              HSH           repayment                  and         before        any         repayment              to   yard        ($10m)
                                                                                                          (following         pages)

                      -                                                                                                                                -    Extension                of      Namrun               on       same        terms         upon        Nov-13
                           Amortization                      as      per       specific          facilities

                      -    No interest                 rate
                                                                                                                                                            maturity;                   likely       to     be     sold      within          2-3     years
                                                                    swap




                      -    No     mechanism                        for      bareboat                                                                   -    No                                        fees
                                                                                                 catch-up                                                               restructuring
                      -    Bareboat              purchase                    options          not       exercised                                      -    All         bank      deferrats               assumed             to      take     on      new       profile          or      bullet

                                                                                                                                                            repayment                     (no    assumption                   on        bareboat              deferrals)




                                                                                                        .. •                                               30                                                                                                                             AlixPartners




                                                                                                                                                                                                                                                                                                               ICON424
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                       INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 31 of 52                                                                                                                                                                                RECEIVED NYSCEF: 02/01/2019


                                            Case          1:18-cv-00178-MAC-ZJH                                                        Document                      1-2                 Filed          04/20/18                       Page               49        of    75       PagelD                 #:        123




                     Assumptions
                     Rates




                      The         Company's               market            projections                  imply         CAGR            increases             of     8-11%            for         the         majority           of    the       fleet:




                                            s/day                                                                                        201                          201                                    201                            2011                           201


                                                    $                                                                                                     GPï4,00Ö                                     if500                          19,0d0                  2PKÖÖÓ                    I

                                           Suezmax       Tanker                                            .                          15,000                        15,000                             22,000                         24,000                   .         24,000                                8%    I

                                              r Ï ÝdŸ              er                                                                          Ï 6                  1Á50                                14       ÔÔ                   1         Ö                        17,5Q0

                                           MR Pro/Chem             Tan      cer                                                       Ï3500                         13,000                              15,000                        15000                              15,000                                3%    I
                                                                                                                                                                                                                                                                                                      .


                                           Capesize      Bulk     Carrier                                        .                    15,000                        17,500                             20,000                         22,000                        .    22,000                            11%

                                             Em                   6WEirri                           M                                          66     0             15,000                                     600                        0500                               600                           i$W       s

                                           Supremax        Bulk        Carrier                                                        20,000                        11,000                              15,000                        17,500                             17,500                            17%




                      The         actual       revenue            increase               accruing          to    the          fleet     through              the     projection                    differs            as   a result             of     the     exercise            of       charter            options       and

                      the         N   structure           on      certain              vessels      (mainly                Shell).      Revenue               CAGR             through                 the      period          is 6.6%




                                                                                                                              Total      Fleet            Revenue              by        quarter               ($m)



                             90        ----                            ---·------------------                                                                                                      ----------                               ---------------------


                             80                                        --------------·---                                                                    ----                                      ··~         ----                   -      ---               ---------------


                             70                                   --             ---                      ---          -     -                       -·       --           -   ---                 ------                                   -         --                  ---··-------·----


                             60

                                            Q1-13       Q2-13          Q3-13       Q4-13         Q1-14         Q2-14          Q3-14       Q4-14           Q1-15      Q2-15               Q3-15          Q4-15           Q1-16        Q2-16           Q3-16         Q4-16       Q1-17              Q2-17    Q3-17          Q4-17




                                                                                                                                                                                    31                                                                 . -.         .                       ...                          AlixPartnem




                                                                                                                                                                                                                                                                                                                                              ICON425
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                             INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                       Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 32 of 52                                                                     RECEIVED NYSCEF: 02/01/2019
                                  Case        1:18-cv-00178-MAC-ZJH                    Document           1-2   Filed   04/20/18                 Page   50   of 75    PagelD    #:     124




                     Financial            Analysis

                     Summary        Of Terms:        Newco      Alpha


                     NewCoAlpha          #1                                 terms                                   NewCoAlpha              #2                                 Terrns
                                                     - NLB, Uni, DVB N LB, CB NLB BrLB, HSH1, HSH2                                                       - Lloyds
                     Senior Facilities                                                                              Senior Facilities
                                                       DVB NLB SAN, DVB NLB, DVB
                                                                                                                    Amount                              - $104.1m (no change)
                     Amount                          - $485.5m ($504.7m outstanding
                                                                                    pre-transaction)
                                                                                                                    Interest                            - Base Rate: LIBOR
                     Interest                        - Base Rate: LIBOR
                                                                                                                                                        - Margin: No change (300bps)
                                                     - Margin: 300bps w/ potential step-up based on
                                                                                                                    Amortization                        - Current profile
                                                       prevalent rates
                                                                                                                                                        - Elimination of cash sweep
                         att'e-                      - 9-month grace period                                         ,-
                                                     - Straight line profile based on first 15 years of             Côvenants                           - No change

                                                       vessel life
                                                                                                                                                        - Share pledges, mortgages, earnings
                                                     - 5 year maturity                                              SecurÏty

                                                                                                                    Otlter                              - n/a
                     Covenants                       - 95% LTV at close
                                                     - 85% in Q4 14; 80% in Q4 15
                                                                                                                    NewCoAlpha              #3                                 Terms
                     Secur                           - Share pledges, mortgages, earnings
                                                                                                                                                        - Natixis
                                                                                                                    Sent       Facilities
                     Ò   er                          - Removal of all deposit accounts
                                                                                                                    Amount                              - $37 4m (no change)

                                                                                                                   ÎÓ etest                             - Base Rate: LIBOR
                                                                                                                                                        - Margin Scope: 160bps
                                                                                                                                                        - Margin Namrun: 120bbps
                                                                                                                                                        - 300bps starting with refinancing of Namrun

                                                                                                                    AmorÉzation                         - Current profile

                                                                                                                    Covenants                           - No change

                                                                                                                    Security                            - Share pledges, rnortgages, earnings

                                                                                                                    Other                               - n/a



                                                                                                                                                                                         AlixPartners




                                                                                                                                                                                                        ICON426
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 33 of 52                                                                                                                                RECEIVED NYSCEF: 02/01/2019


                                        Case        1:18-cv-00178-MAC-ZJH                                             Document                  1-2    Filed      04/20/18               Page   51     of    75       PagelD               #:       125




                     Financial                    Analysis

                     Summary              of     TermS:      Newco          Alpha


                        NewCoAlpha                 #4                                                   Terms                                   .              NewCoAlpha               #5                                                 Terms

                                                                - Credit                       15t           2"d Lien                                                                                - Dekabank
                        Senior      Façilities                                 Europe                 and                     on       Royal,                  Senior      Facilities
                                                                  Namrun,            Scope
                                                                                                                                                               Amount                            - $74.0        (no    change)
                        Amount                                 - $53      6m ($37           5m 18 plus           $16.1m            2nd)

                                                                                                                                                               Interest                          - Base       Rate:      UBOR
                        Interest                               - Base       Rate      n/a
                                                                                                                                                                                                 - Margin         Tarsus:         245bps
                                                               - Interest          Royal     1"
                                                                                                     Lien   : 800bps
                                                                                                                                                                                                 - Margin         Spot:      185bps
                                                               - Interest       2"d
                                                                                        Lien         1,000bps
                                                                                                                                                                                                 - Margin         Clear:      245bps

                        Amortization                             Current        profile
                                                                                                                                                               Amortization                      - Amortisation              on a cash/pay-as-you-can                 basis

                                                                                                                                                                                                      from    vessel       earnings
                        Covenants                                2 year       grace        and    5 year        profile

                                                                                                                             .                                 Covenants                         - Suspended
                       Spcur                                   - Share                                                earnings
                                   ty                                        pledges,          mortgages,

                                                                                                                                                               Security                          - Share                                             earnings
                       dther                                                                                                                                                                                    pledges,       mortgages,
                                                                 n/a

                                                                                                                                                               Other                             - Removal            of all deposit            accounts
                                                                                                                                                                                s
                        NewCoAlpha                 #6                                                   Terms                                                                                    - coordination              agreement                             recourse   to
                                                                                                                                                                                                                                                   prohibiting
                                                               - NSF 2nd Lien               (behind                                                                                                   the    remainder        of the
                       SeÃióFFacilities                                                                     Unicredit)                                                                                                                      group


                       Amount                                  - $25     5m    (no     change)


                       Inter!est                               - Base       Rate      n/a

                                                                 Fixed      Margin           1,150bps


                                         ion                   - Current       profile



                       Covenants                                 No change


                                                               - 2nd Mortgages                                                                  2nd
                       Security                                                              with       possibility         of additional

                                                                 pnonty        mortgages              on entire           facilities


                         ther                                  - n/a




                                                                                                                                                      33                                                                      -                              iXBdrinem




                                                                                                                                                                                                                                                                                   ICON427
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                           INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 34 of 52                                                                                                                             RECEIVED NYSCEF: 02/01/2019


                                      Case                1:18-cv-00178-MAC-ZJH                                   Document                   1-2           Filed          04/20/18                Page          52      of     75     PagelD           #:   126




                     Financial                   Analysis

                     Summary            of     Terms:            Newco          Alpha



                       The    below          tables         summarises          the     features         of    debt   on       Newco          Alpha




                                                                                                                           Debt         Structure           ($m)


                                              $25.0
                                         NSF Mezz                              NSF currently         behind       Unicredit       but     could      improve        position       by
                                                                                                                   2nd
                                                                                                   extending            Lien      under      total    facility




                                      $500
                                                  ....-




                                      $400




                                                                                                         "Jumbo"
                                      $300                                                  $485.5




                                                                                                                                                                                                                      $37.5     and    $16.1
                                      $200
                                                                                                                                                                                                            Credit    Europe        Royal   and    Mezz




                                      $100
                                                                                                                                                                                        9        - $104.1
                                                                                                                                                                                                                                                  $7Ã0
                                                                                                                                                                                                  Lloyds
                                                                                                                                                                                                                                            Dekabank
                                         $0           -     -     ----                       ---          -     --      --           -                              -     -        -    -   --


                                                                                                                       1st     Uen                    • 2nd        Lien
                                                                                                                                                                                                                     $37.4

                         NCte: surfam                                                                                                                                                                                Natixis
                                         area represents         perr.entage   share of total faci ity




                                                                                                                                                      34                       .                                                       .    -.                AlixParmes




                                                                                                                                                                                                                                                                                 ICON428
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                         INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                          Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 35 of 52                                                                                                                                                 RECEIVED NYSCEF: 02/01/2019

                                           Case              1:18-cv-00178-MAC-ZJH                                         Document            1-2                                   04/20/18                   Page                             75
                                                                                                                                                                 Filed                                                        53     of               PagelD          #:           127




                       Financial                      Analysis

                       Newco           Alpha            Quarterly              Cashflow

                                                                                           Q2-13          Q3-13                Q4-13          Q1-14                  Q2-14                 Q3-14                Q4-14              Q1-15               Q2-15          Q3-15                Q4-15
                     OPERATING        ACTIVITIES
                         Income                                                                     -          36.0               35.5           36.2                     37.2                  37.9               37.5              44.7                44.8              42.9               42.7
                         OPEX                                                                       -
                                                                                                          (16.9)                (16.7)         (16.6)                (16.9)                 (16.9)               (16.7)            (16.6)               (16.9)        (16.9)                (16.7)
                         Drydock                                                                    -          (0.4)                                                             -                                                                                                                   -
                                                                                                                                 (1.0)          (0.5)                                           (0.9)             (0.8)              (0.9)               (1.8)             (0.9)
                         EBITOA                                                                     -          18.7               17.8           19.1                    20.3                   20.0               19.9              27.2                26.1              25.1               26.0


                         Working      capital      changes                                          -                  -                 -              -                        -                      -                 -                  -                   -                 -
                         Net operational           cashflow                                         -          18.7               17.8           19.1                    20.3                   20.0               19.9              27.2                26.1              25.1              26.0


                     FINANC1NG       ACTIVITIES
                         Equity     injections                                                      -          74.4                      -              -                        -                      -                 -                  -                   -                 -
                         Bank Interest       (Senior)                                               -       (6.9)                (6.9)          (6.8)                    (6.8)                  (6.6)             (6.4)              (6.2)               (6.0)          (5.9)                (5.7)
                         Bank Principal          Repayments            m                            -                  -
                                                                                                                                 (4.5)          (4.5)                (15.5)                (18.3)                (18.3)            (19.0)              (19.3)         (19.4)                (19.4)
                         NSF interest      (2nd      Ilen)                                                  (0.7)                (0.7)          (0.7)                    (0.7)               (0.7)                (0.7)              (0.7)               (0.7)          (0.7)                (0.7)
                         Pre-Del     Drawdown                                                       -                  .                 -              -                        -                      -                 -                  -                   -                 -                 -
                         Bareboat      Drawdowns                                                                       -                 -              -                        -                      -                 -                  -                   -                 -                 -
                         Pre-Del     Repayments                                                     -                  -                 -              -                        -                      -                 -                  -                   -                 -                 -
                         Net Financing           Cashflow                                           -          66.7            (12.2)         (12.1)                 (23.0)                (25.6)               (25.4)             (26.0)              (26.1)         (26.0)               (25.9)


                     INVESTMENT        ACTIVITIES
                         Capex                                                                      -                  -                 -              -                        -                      -                 -                  -                   -                 -
                         Asset     Purchases                                                              (64.4)                         -              -                        -                      -                 -                  -                   -                 -                 -
                         Net Investment                                                             -                                    -              -                        -                      -                 -                  -                   -                 -                 -
                                                                                                          (64.4)

                         Net cashflow        for    period                                          -       21.0                   5.6            7.1                                                                                 1.2                  0.0                                 0.1
                                                                                                                                                                         (2.7}               (5.6}                (5.5)                                                 (1.0)


                         Cumulative       net cash           balance                                -       20.8                 26A            33.5                     30.7                   25.1              19.6               20.8                20.8              19.9              20.0


                     RATIOS  (Beginning of Period                )
                        Senior Debt Bolonce                                                         -
                                                                                                        (754.5)               (754.5)        (750.0)               (745.5)                (730.0)              (711.7)         (693.4)                (674.4)        (65S.2)              (635.6)
                        NSF 2nd lien Bolonce                                                        -
                                                                                                          (25.5)               (25.5)         (25.5)                (25.5)                 (25.S}               (25.5)             (25.5)              (25.5)         (25.5)               (25.5)
                        Leverage:      (Debt/EBITDA)                                        0.00x        10.44x               10.96x         10.13x                  9.49×                  9.44×                9.26x             6.60x                6.70x          6.79×                6.36x
                        Hamburg        jumim       Facility     LTV                                            95%               96%            97%                      98%                    97%               96%                95%                 94%               93%               92%
                         Hamburg       Jumbo       Value
                                                  (depreciated)                                     -     511.0                504.7          498.5                  492.2                 485.9                479.6              473.4               467.1          460.8                454.5
                         Vessels                                                29          29             29                                     29                     29                     29                   29           29                       29                29                 29
                        m 9 months pr nopal defer ral on the Jumbo facility would be necessary to establish minimum                              hquidity         requirements             shortiall        in absence of this shown above.
                        aj Asset pw chases net of new fin ancing
                        m Eqmty cure for 85% covenant m Q4 14 and 80% for Q4 16
                              2lue bBSPD Of deDredBliGn                Of Current market value   deprecta0on      based on remaining         life and 5crap value (UNT/6*$400)



                                                                                                                                                            35                                                                        -                                                AlixThiners




                                                                                                                                                                                                                                                                                                               ICON429
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                            INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                     Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 36 of 52                                                         RECEIVED NYSCEF: 02/01/2019
                                  Case         1:18-cv-00178-MAC-ZJH                   Document      1-2         Filed   04/20/18   Page   54   of 75   PagelD   #:   128




                     Financial             Analysis

                     Summary       of Terms:          Newco     Beta


                       The below      tables     summarises     the features    of debt   on Newco   Beta




                        Newco Be_ta                                            Terms
                                                        - CCB, CDB
                       Senior Facilities

                       Amount                           - $154 3m (no change)


                       Interest                         - No change to existing agreements

                       Amortization                     - No change to existing agreements


                       Covenants                        - No change to
                                                                       existing agreements

                       Security                         - No change to existing agreements

                       Other                            - n/a




                                                                                                            36                                                         AlixParmers




                                                                                                                                                                                      ICON430
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                  INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                     Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 37 of 52                                                                         RECEIVED NYSCEF: 02/01/2019
                                  Case      1:18-cv-00178-MAC-ZJH                     Document           1-2        Filed   04/20/18      Page      55      of 75     PagelD      #:        129




                      FinancialAnalysis
                     Newco      Beta    Quarterly     Cashflow

                                                                       Q2-13          Q3-13      Q4-13          Q1-14         Q2-14     Q3-14        Q4-14           Q1-15       Q2-15             Q3-15         Q4-15
                     OPERATING  ACTIVITIES
                        Incorne                                                 -        9.3        9.2               9.4        8.8       6.4           6.4           7.2          7.4                   7.4       7.3
                        OPEX                                                    -      (2.2)      (2.2)             (2.2)      (2.2)     (2.2)         (2.2)         (2.2)        (2.2)                 (2.2)     (2.2)
                                                                                                      -                                                                   -           .-                    -
                        Drydock                                                                                     (0.9)      (0.9)       .. -                     . -..                   . ..._.--
                        EBITDA                                                  .       7.1        7.0                6.4        5.8      4.2              4.2        5.0           5.2                  5.2        5.1

                         Working capital changes                            -              -          -                 -          -         -               -            -             -                  -          -
                         Net operational cashflow                           -           7.1        7.0               6.4        5.8        4.2             4.2         5.0          5.2                  5.2       5.1

                     FINANCING ACTIVITIES
                        EquityInjections                                    -              -          -                 -          .
                        BankInterest                                        -          (1.3)      (1.3)             (1.2)      (1.2)     (1.1)        (1.1)           (1.0)       (1.0)                 (1.0)     (0.9)
                        BankPrincipal Repayments                            -          (6.1)      (6.1)             (6.1)      (6.4)     (6.4)        (6.4)           (6.4)       (6.4)                 (3.4)     (3-4)
                        BareboatPayments                                    -              -          -                 -          -         -            -               -           -                     -         -
                        Pre-DelDrawdown
                        BareboatDrawdowns                                                                                          .
                        Pre-DelRepayments                                                                                                                                 -
                        Net FinancingCashflow                               -                                                                                         (7.4)       (7.4)                 (4A)
                                                                                      (7.4)      (7.4)           (7.3)         (7.6)     (7.6)        (7.5)                                                       (4.4)

                     INVESTMENT  ACTIVITIES
                        Capex                                                             .
                        AssetPurchases
                        Net investment

                         Net cashflow for period                            -         (0.4)                                              (3.3)    __ _(3              (2.4)__                            0.8       0.7
                                                                                                 (0.4)           (0.9)         (1.8)                                              (2.3)

                        Cumulative net cash balance                         -         (0.4)                      (1.7)         (3.5)     (6.8) _. __(1.0.2)      __[1. 2.6)____(14.8)       _____(14._1)         (13.3)
                                                                                                 (0.8)

                     RATIOS(Beginning of Period)
                        DebtBolonce                                         ·       (161.3)    (155.2)         (149.0)      (142.9)    (136.5)      (130.0)         (123.6)     (117.2)           (110.8)       (107.3)
                        Boreboatbalance                                     -              -         -               -             -         -            -               -            -                -             -
                        Leverage:(Debt/EBITDA)                         0-00x          5.69x      5.54x           5.82x        6.20x     8.06×        7.77x           6.13x        5.69x            5.37x         5.27x
                        Loanto value                                     0%           118%       115%            111%         108%      104%         100%             96%          92%              88%           86%
                        Value(depreciated)                             138.0          136.7      135.4           134.1        132.8     131.4        130.1           128.8        127.5            126.2         124.9
                        Vessels                                            4              4          4               4            4         4            4               4            4                4             4

                         Valuetw.edon depreciatinriof currectmarketvalue;depeciationImed on (emaininglifeand SUapvalue(DYF/6"$4001



                                                                                                               37                                                                             AlixPartners




                                                                                                                                                                                                                          ICON431
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                  INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                       Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 38 of 52                                                                          RECEIVED NYSCEF: 02/01/2019
                                   Case     1:18-cv-00178-MAC-ZJH                       Document       1-2       Filed      04/20/18          Page       56     of 75     PagelD    #:     130




                     Financial            Analysis
                     Geden       Oldco    Quarterly     Cashflow



                                                                      Q1-13       Q2-13      Q3-13      Q4-13        Q1-14        Q2-14        Q3-14           Q4-14       Q1-15     Q2-15         Q3-15       Q4-15
                     OPERATING ACTIVITIES
                        Income                                          64.9        59.0       24.3       24.3         25.5         26.3         25.9            25.6        31.6      32.3           29.0       28.8
                       OPEX                                           (29.8)      (28.9)     (12.5)     (12.4)       (12.3)       (12.S)       (12.5)          (12.4)      (12.3)    (12.5)         (11.4)     (11.0)
                       Drydock                                         (0.4)       (0.8)          -          -        (0.5)            -            -               -           -     (0.7)          (1.3)          -
                       EBITDA                                           34.7        29.3      11.8       11.9         12.7             13.7      13.3            13.2       19.3       19.1           16.3      17.7
                                                   cu
                         Working capital changes                           -            -          -         -              -             -          -              -           -           -            -          -
                         Net operational cashflow                      34.7        29.3       11.8       1L9             12.7      13.7         13.3            13.2        19.3         19.1        16.3       17.7

                     FINANCINGACTIVITIES
                        Equityinjections                                   -           -           -         -                            -          -              -           -           -            -          -
                        BankInterest                                  (10.6)        (9.8)          -         -                                                      -                       -            -          -
                        BankPrincipal Repayments                      (23.8)      (29.9)     (39.5)          -               -            -          -              -           -           -            -          -
                        BareboatPayments                              (17.8)      (19.8)     (20.8)     (20.8)       (20.4)       (20.6)       (20.7)          (20.7) '    (20.3)    (20.5)         (18.6)     (18.6)
                        Pre-DelDrawdown                                 45.0          8.5
                        BareboatDrawdowns                              119.3        25.3       25.3          -               -
                        Pre-DelRepayments                             (57.9)      (12.2)     (13.2)
                        Net FinancingCashflow                           54.0      (38.0)     (48.2)     (20.8)       (20.4)       (20.6)       (20.7)          (20.7)      (20.3)    (20.5)         (18.6)     (18.6)

                     INVESTMENT  ACTIVITIES
                        Capex                                         (82.7)      (42.3)         -           -               -           -           -              -           -           -           m           -
                        AssetSalenet proceeds                              -         5.5      44.6           -               -           -           -              -           -           -       (23.9)          -
                        Net Investment                                (82.7)                  44.6           -               -           -           -              -           -           -                       -
                                                                                  (36.8)                                                                                                            (23.9)

                        Net cashflow for period                         6.0       (45.5)       8.2       (8.9)           (7.7)     (6.9)        (7.4)           (7.6)       (0.9)     (1.4)         (26.21      (0.81

                        Cumulative net cash balance                    41.0        (4.5)       3.7       (5.3)       (12.9)       (19.8)       (27.2)          (34.8)      (35.7)    (37.1)        (63.4)      (64.2)

                     RATIOS(Beginning of Period)
                        DebtBolonce                                (2,109.S)   (1,064.2)           -         -               -           -           -              -           -           -            -          -
                        Borebootbolonce                              (471.3)     (453.4)    (433.7)    (412.8)     (392.0)       (371.7)      (3S1.1)         (330.3)     (309.6}   (289.3)       (268.8)     (2SO.3)
                       Vessels                                           56          55         22         22          22            22           22              22          22        22            20          20


                         WorkingCapitalchangetefiectspaydownof corpoiate fac:litywith cashfiom saletransaction;$10mcootstandmgto Rongsheng
                                                                                                                                         :sleh onpaid
                         PtKcha$e         onsaleleasehacks
                                ObligatioCS                assumedlo generatecashlossequivalentto deficencybetweencurrentoutstandingobl artonand marketvalue



                                                                                                             38              .                                                                  AlixPartnem




                                                                                                                                                                                                                        ICON432
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                             INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                            Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 39 of 52                                     RECEIVED NYSCEF: 02/01/2019


                             Case   1:18-cv-00178-MAC-ZJH          Document    1-2   Filed   04/20/18   Page   57   of   75   PagelD   #:   131




                        V.   Conclusions




                                                                                                                                              AlixPartness




                                                                                                                                                                   ICON433
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                             INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 40 of 52                                                                                                                                                                                    RECEIVED NYSCEF: 02/01/2019

                                          Case              1:18-cv-00178-MAC-ZJH                                                Document                                                                                               Page
                                                                                                                                                                 1-2               Filed           04/20/18                                               58           of         75        PagelD              #:       132




                     Current                      Proposal

                     Strategy            and          Objectives
                           ..-..          -m.



                             The     solution           provides,               directly          or                     for      the                            objectives                   held                  the      different               stakeholders.
                                                                                                       indirectly,                           primary                                                     by




                                     nsate      stakeholders                                     for   their     r sk-       •    Assets        w      th similar                   profile                                                prçvides              for        better          al gned      incentives-
                                                                            dequately                                                                                        nsk                     pooled          together                                                                                                   :
                                   ted capital         exposure            and     concessions
                                                                                                                          •       1enders                               with                                                                                                      covenants
                                                                                                                                                      provided                      adequate             equity            cushion,           margms,                  and

                                                                                                                          •                                                                                                                                                            Ltd"
                                                                                                                                  Provides     for recategorization     of exposure                                              from      "Geden            Holdings                            to Newco            where      equity
                                                                                                                                     "in-the-money"
                                                                                                                                  is                       and shareholders     are                                        better         incentivized                  to        provide        ongoing         support




                     2. Constrain        formal        or     informal          cross      subsidization                  •       While        It reduces              the     portfolio           effect           of a broader                                                         similar       assets        together
                                                                                                                                                                                                                                                fleet,      combining
                        between         stakeholders             related         to different                                     limits       risk     of cross         subsidies                           from         high      to fow         collateral                vessels
                                                                                                                                                                                              going
                        unde‡ng           asset
                                                                                                                          •                       through           creation             of unique             syndicate                                 would          facilitate                              of a second
                                                                                                                                  Pooling                                                                                               facility                                              granting
                                                                                                                                  priority        mortgage              through             the      fleet      as well           as increase               liquidity              of bank           assets,     enabling
                                                                                                                                  lenders         to    sell     out     of assets            without           disrupting                operations


                               -fence      potatial           sÒÉrceÂof            dis           id            Idout,             Óorñrhon             set of ¾ÉÈIves                       and
                                                                                                                                                                                                     eÓ             i re to       re                     prote                I             rs fr                       pe
                       or nuisance                ch)ürrests               or      stýrishipa                                    ‡ehaviour
                                                                                                        rests)                                          onset           y other            stakeholders                   with      gmarkedly                diffe                   t positio

                                                                                                                                 Elster-shi                                    minirn             e I        iven                       Êding       stru                                e
                                                                                                                                                                                                                      sÒÉÓ




                     4. Maximize         options        for    stakeholders                and     potential                                           of assets         can       provide           mechanism                    for    transfer           from            one        Newco          profile     to    another
                                                                                                                                 Rebasing
                     . for   self-selection                                                                                      (ie                    C and       D into
                                                                                                                                        Group                                       A)

                                                                                                                         •                      out      of the                            can                                   via mutually               agreed                terms        for                        of vessel
                                                                                                                                 Opting                                 scheme                     be achieved                                                                                         redelivery
                                                                                                                                 to     relevant          lender




                                                                                                                                                                                                                                                                                                                             AlixBir1ticis




                                                                                                                                                                                                                                                                                                                                                   ICON434
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                          INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                      Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 41 of 52                                         RECEIVED NYSCEF: 02/01/2019

                              Case         1:18-cv-00178-MAC-ZJH             Document    1-2        Filed   04/20/18   Page   59   of   75   PagelD   #:   133




                       Contents


                         A.          Facility      Description


                         B.          Financials:         Existing

                         C.          Market        Overview




                                                                                               41               .-                                           AlixPatnem




                                                                                                                                                                                ICON435
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                        INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 42 of 52                                                                                         RECEIVED NYSCEF: 02/01/2019


                                          Case     1:18-cv-00178-MAC-ZJH                     Document       1-2          Filed   04/20/18              Page       60       of     75   PagelD          #:     134




                     Appendix

                     Facility        Description




                                                         HSH1                   HSH2         Natixis    t         Natixis2                  Icon1                                         Octavian1                 Octavian2




                     Debt       / Bareboat               Debt                   Debt           Debt                 Debt              Bareboat                  Bareboat                   Bareboat                 Bareboat




                     Vessels                             Hero          Citron     / Citrus    Scope               Namrun               Center                                                 Enjoy                   Marka




                     Lender       group                  HSH                    HSH           Natixis             Natixis            icon      [DVB]     Icon     [DVB          NLB]   Octavian       [DVB]    Octavian         [NLB]




                                                                                                                      42                                                                                         AlixParnu±rs




                                                                                                                                                                                                                                              ICON436
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                               INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 43 of 52                                                                                             RECEIVED NYSCEF: 02/01/2019


                                        Case         1:18-cv-00178-MAC-ZJH                                  Document            1-2        Filed     04/20/18                Page          61     of    75   PagelD    #:   135




                     Appendix:                         Transaction                         Analysis
                      Newco           Beta       Sources            and       Uses




                                                Existing     debt         rollover                                  154.3              Purchase           at   outstanding          debt        level          154.3




                     Additiona!   liquidity   to maintam   operational      cash balance not siwwn.   Estimsted   at 520m and could be thanced     via equity of deferrals




                                                                                                                                      43              .                                                                           IXh1111013




                                                                                                                                                                                                                                                     ICON437
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                      INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                             Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 44 of 52                                                                             RECEIVED NYSCEF: 02/01/2019

                                 Case           1:18-cv-00178-MAC-ZJH                         Document      1-2    Filed       04/20/18                  Page        62    of   75   PagelD     #:   136




                     Appendix:                   Transaction                       Analysis

                     Residual     Oldco          Sources          and       Uses




                                                                              Sources




                                        Alpha       Sale     Receipts                              828.6          Alpha      Vessels          Debt      Repayment                      780.0




                                        Beta      Sale      Receipts                               154.3          Beta     Vessels        Debt         Repayment                       154.3



                                        Baytur       Sale      Receipts                             13.6          Baytur       Debt      Repayment                                       8.4



                                        Group        C Sale      Receipts                          258.8          Group      C Repayment                                               258.8


                                                                                                                  Change        in    Working           Capital
                                                                                                                                                                                        53.8
                                                                                                                  (Repayment             of     A/P)     &   corp.   facility




                                        Total      Sources                                       $1,255.3         Total     Uses                                                     $1,255.3




                                                                                                                                                                                                       AlixPartners




                                                                                                                                                                                                                            ICON438
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                                                                           INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                           Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 45 of 52                                                                                                                                                                                                                           RECEIVED NYSCEF: 02/01/2019


                                    Case            1:18-cv-00178-MAC-ZJH                                                                       Document                             1-2              Filed              04/20/18                            Page                63         of      75         PagelD                      #:         137




                     Assumptions
                     Revenue




                                                                                                                                                Newco              Alpha              Revenue                    by      quarter                 ($m)




                               50          ------                                      ----                                     -      -                                                                               -----------------------                                                                                                  ----------


                                      ... ..-.-.... ............................ ... ........................ ...... . . ,..,       .... ................_...............
                                                                                                                                                                       _,. ... .. .....,,, ,....     .................. ......................... .... ............_. ........_................. .......... -.. ....... .... ..... . .. .- . .. --...,.. . .....................-.. ...




                                      Q1-13            Q2-13            Q3-13           Q4-13            Q1-14            Q2-14            Q3-14            Q4-14            Q1-15           Q2-15            Q3-15            Q4-15            Q1-16            Q2-16           Q3-16            Q4-16            Q1-17            Q2-17            Q3-17            Q4-17




                                                                                                                                                Newco                Beta           Revenue                   by       quarter                ($m)




                                      ...............-..-..-............................. .. ........................ .........-...,,......._      .............     ...............,............... ......-..................--.................................._      ..._......._...............       ....... ..................-........................................
                                                                                                                                                                                                                                                                                                                                                                           ....    ...

                                      .................................................-.................................................................,,............................,
                                                                                                                                                                              _,..................., .,............ .........,,.....................,,..............,,............._.....................-...................................................,,.................................,




                                      Q1-13           Q2-13            Q3-13            Q4-13            Q1-14           Q2-14             Q3-14           Q4-14            Q1-15            Q2-15            Q3-15            Q4-15            Q1-16           Q2-16            Q3-16            Q4-16            Q1-17            Q2-17            Q3-17            Q4-17




                                                                                                                                                                                                                                                                                                                                                             AlixPartners




                                                                                                                                                                                                                                                                                                                                                                                                    ICON439
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                             INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 46 of 52                                                                                                                                                           RECEIVED NYSCEF: 02/01/2019


                                    Case        1:18-cv-00178-MAC-ZJH                                                Document                      1-2            Filed           04/20/18                  Page        64   of     75       PagelD                 #:          138




                     Assumptions
                     Revenue




                                                                                                                           Group        C Revenue                   by     quarter               ($m)



                               20     ·--                              -----            --------------                                                   ------            -          -------·-             -                                                                -- ---           · - ---


                               15


                               10     -         -                                        -----                   -------              ---      -----                                         --         ----                              -------                            --------

                                5     ---------                                        -·-               ------·----·------                                                          ------··---                                        --·--------·----



                                      Q1-13         Q2-13      Q3-13           Q4-13     Q1-14       Q2-14        Q3-14       Q4-14         Q1-15        Q2-15            Q3-15      Q4-15          Q1-16       Q2-16   Q3-16     Q4-16         Q1-17         Q2-17             Q3-17        Q4-17




                                                                                                                           Group       D Revenue                   by      quarter               ($m)




                           20
                                      ----------------------------·-------·-------·-----------·--·-------------

                               15     -------               ··-·~---                   -·----                ------·---                      ---         --                --            -   -                          -    -------·                  --
                               10
                                      ---·---                   -----------------·------------------------------------·




                                      Q1-13         Q2-13     Q3-13        Q4-13         Q1-14       Q2-14        Q3-14       Q4-14         Q1-15        Q2-15            Q3-15      Q4-15          Q1-16       Q2-16   Q3-16     Q4-16         Q1-17         Q2-17             Q3-17        Q4-17




                                                                                                                                                                                                                                          . . ....   ..... _ _...        .       .            . ..      ..   .



                                                                                                                                                              46                                                                                                                        AlixPartilers




                                                                                                                                                                                                                                                                                                                    ICON440
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                       INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                   Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 47 of 52                                                                                      RECEIVED NYSCEF: 02/01/2019
                                  Case   1:18-cv-00178-MAC-ZJH                       Document            1-2      Filed       04/20/18                     Page       65   of 75   PagelD   #:   139




                     Appendix:            Additional              Financial             Analysis
                     Newco       Alpha   Five   Year   Cashflow

                                                                                                               2013       2014       2015       2016       2017
                                                                          OPERATINGACTIVITIES
                                                                            incorne                              71.5 148.8 175.2 181.3 186.7
                                                                            OPEX                               (33.7) (67.2) (67.2) (67.3) (67.2)
                                                                            Drydock                             (1.4) (2.3) (3.6) (6.3) (2.3)
                                                                            EBITDA                              36.5 79.3 104.4 107.7 117.2

                                                                               Workingcapitalchanges                  -          -          -          -          -
                                                                               Netoperationalcashflow           36.5       79.3      104.4 107.7 117.2

                                                                          FINANCINGACTIVITIES
                                                                            Equityinjections                     74.4      -      -      -      -
                                                                            Bankinterest(Senior)               (13.8) (26.7) (23.8) (20.8) (17.6)
                                                                            Bank Principal
                                                                            Repayments                          (4.7) (56.6) (77.2) (79.1) (78.2)
                                                                            N5FInterest (2nd lien)              (1.5) (2.9) (2.9) (2.9) (2.9)
                                                                            Pre-DelDrawdown                         -      -      -      -      -
                                                                            BareboatDrawdowns                       -      -      -      -      -
                                                                            Pre-DelRepayments                       -      -      -      -      -
                                                                            Net FinancingCashflow               54.4 (86.2)(104.0)(102.7)                   (98.8)

                                                                          INVESTMENTACTIVITIES
                                                                            Capex                                     -          -          -          -          -
                                                                            Asset Purchases                                      -          -          -          -
                                                                                                               (64.4)
                                                                            Net Investment                     (64A)             -          -          -

                                                                               Netcashflowfor   period          26.4       (6.8)       OA         4.9        18.4

                                                                               Cumulativenetcash
                                                                               balance                          26.4       19.6       20.0       24.9        43.3

                                                                          RATIOS(Beg.ofPeriod)
                                                                            SeniorDebtBolonce       (754.5) (749.8) (693.2) (616.0) (536.9)
                                                                            NSF2ndlienBolonce        (25.5) (25.5) (25.5) (25.S) (25.5)
                                                                            Leverage:(Debt/EBITDA) 21.40x 9.77x 6.88x 5.96x 4.80x
                                                                            HamburgJumboFacilityLTV    95% 97% 95% 91% 86%
                                                                            Value(depreciated)        511.0 498.5 473.4 448.3 423.2
                                                                            Vessels                      29     29      29      29      29




                                                                     .   ¬ .                                    47                                                                                 AlixPartnm




                                                                                                                                                                                                                  ICON441
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                    INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                      Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 48 of 52                                                                                RECEIVED NYSCEF: 02/01/2019
                                  Case     1:18-cv-00178-MAC-ZJH                     Document        1-2      Filed       04/20/18                     Page        66   of 75   PagelD   #:   140




                     Appendix:              Additional             Financial             Analysis
                     Newco       Beta    Five   Year   Cashflow

                                                                                                           2013       2014       2015       2016       2017
                                                                          OPERATINGACTIVITIES
                                                                            income                          18.5       31.0       29.2       31.3          32.1
                                                                            OPEX                            (4.4)      (8.8)      (8.8)      (8.8)         (8.8)
                                                                            Drydock                             -      (1.7)          -      (1.3)             -
                                                                            EBITDA                          14.1       20.6       20.4       21.3          23.4

                                                                               Working capital changes            -          -          -          -           -
                                                                               Net operational cashflow     14.1       20.6       20.4       21.3          234

                                                                          RNANCINGACTIVITIES
                                                                            Equity injections                     -          -          -          -           -
                                                                            Bank interest                   (2.6)      (4.6)      (3.9)      (3.3)         (2.7)
                                                                            Bank Principal
                                                                            Repayments                     (12.3) (25.4) (19.7) (20.2) (20.2)
                                                                            Bareboat Payments                   -      -      -      -      -
                                                                            Pre-Del Drawdown                    -      -      -      -      -
                                                                            Bareboat Drawdowns                  -      -      -      -      -
                                                                            Pre-Del Repayments                  -      -      -      -      -
                                                                            Net Financing Cashflow         (14.8) (30.0) (23.6) (23.5) (22.8)

                                                                          INVESTMENTACTIVITIES
                                                                            Capex                                 -          -          -          -          -
                                                                            Asset Purchases                       -          -          -          -          -
                                                                            Net investment                        -          -          -          -          -

                                                                               Net cashflow for period      (0.8)      (9.4)      (3.2)      (2.2)          0.5

                                                                               Cumulative net cash
                                                                               balance                      (0.8) (10.2) (13.3) (15.6) (15.0)

                                                                          RATIOS(Beg.of Period)
                                                                            Debt Bolonce            (161.3) (149.0) (123.6) (103.9) (83.8)
                                                                            Boreboot belonce               -      -       -       -      -
                                                                            Leverage: (Debt/EBITDA) 11.45x 7.24x 6.05x 4.89x 3.59x
                                                                            Loan to value             117% 112% 97% 85% 72%
                                                                            Value (depreciated)       138.0 132.8 127.5 122.3 117.0
                                                                            Vessels                       4      4       4       4      4




                                                                                                            48                                         .                                        AlixPartnem




                                                                                                                                                                                                              ICON442
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                   INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                     Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 49 of 52                                                                                                                   RECEIVED NYSCEF: 02/01/2019


                                 Case    1:18-cv-00178-MAC-ZJH                            Document                1-2          Filed          04/20/18                       Page           67        of   75       PagelD   #:   141




                     Appendix:            Additional                Financial                     Analysis

                     Residual    Oldco    Five   Year    Cashflow




                                                                                                                          2013              2014            2015            2016           2017
                                                                        OPERATING         ACTIVITIES
                                                                            locome                                             172.5          103.2           121.6           121.3          105.5
                                                                            OPEX                                            (83.7)            (49.7)          (47.2)         (39.6)          (33.6)
                                                                            Drydock                                             (1.2)          (0.5)           (2.0)           (1.9)          (2.3)
                                                                            EBITDA                                              87.7           52.9            72.4            79.7           69.6


                                                                                      capital         changes                           -               -               -              -               -
                                                                            Working
                                                                            Net operational           cashflow                  87.7           52.9            72.4            79.7           69.6


                                                                        FINANONG         ACTIVITIES
                                                                                       injections                                       -               -              -               -               -
                                                                            Equity
                                                                            Bank interest                                                               -              -               -               -
                                                                                                                            (20.5)
                                                                            Bank     Principal      Repayments                                          -              -               -              -
                                                                                                                            (93.2)
                                                                            Bareboat      Payments                          (79.2)           (82.4)          (77.9)          (64.0)         (49.6)
                                                                           Pre-Del      Drawdown                                53.4                    -              -               -               -

                                                                           Bareboat       Drawdowns                            169.8                    -              -               -              -

                                                                           Pre-Del      Repayments                                                      -              -               -              -
                                                                                                                            (83.3)
                                                                           Net Financing            Cashflow                (53.0)           (82.4)          (77.9)          (64.0)         (49.6)


                                                                        INVESTMENT          ACTIVITIES
                                                                           Capex                                                                        -              -               -              -
                                                                                                                          (125.0)
                                                                           Asset     Sale net proceeds                          50.1                    -                    (37.2)
                                                                                                                                                             (23.9)                         (24.1)
                                                                           Net     Investment                                                           -
                                                                                                                            (75.0)                           (23.9)          (37.2)         (24.1)


                                                                           Net cashflow           for period                (40.3)           (29.5)          (29.4)          T21.5)           (4.2)


                                                                           Cumulative            net cash   balance            (5.3)         (34.8)          (64.2)          (85.7)         (89.9)


                                                                        RATIOS     (Beg. of Period)
                                                                           Debt     Balance                             (1,109.5)
                                                                           Bareboat       balance                         (471.3)           (392.0)         (309.6)         (231.7)        (167,7)
                                                                           Vessels                                                56               22              20              17             14




                                                                                                                          49                                                                                    .                   AlixPartners




                                                                                                                                                                                                                                                         ICON443
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                          INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                             Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 50 of 52                                                                                                                  RECEIVED NYSCEF: 02/01/2019

                                     Case        1:18-cv-00178-MAC-ZJH                                     Document               1-2           Filed        04/20/18                Page        68        of     75      PagelD   #:   142




                     Appendix
                     Bank       Exposure:         Hamburg             reduced          to     90%          LTV




                            Equity    required      if LTV   improved           to   90%     is $90.Om           ($25.6m          more       than       at   an      m/     of   95%)




                                                                                           Fstimated             Current                                                                Change        in        Change     in
                                                                                             \/Ae                  riob           TV Befor          New      neH          i TV /&r          debt                    TV

                                                               Unicredit                                99.0               94.9           %%                  89.1                90%              (5.8)                  -6%

                                                               NLB                                     170.1          168.8               99%                153.1                90%         (15.7)                      -9%

                                                               DVB                                     106.3          103.4               97%                 95.6                90%              (7.8)                  -7%

                                                               Commerzbank                              14.8               14.6           99%                 13.3                90%              (1.3)                  -9%

                                                               BrLB                                     13.1               13.0           99%                 11.8                90%              (1.1)                  -9%

                                                               Santander                                23.8              22.5            95%                 21.2                89%              (1.4)                  -6%

                                                               HSH                                      92.0              94.6           103%                 82.8                90%         (11.8)                     -13%

                                                               GB Global                            219.0             220.3              101%                220.3               101%                0.0                   0%

                                                               CDB                                      72.0              88.1           122%                 88.1               122%                0.0                   0%

                                                               CCB                                      66.0              66.2           100%                 66.2               100%                0.0                   0%

                                                               Credit      Europe                       50.0              53.6           107%                 53.6               107%                0.0                   0%

                                                               Lloyds                               137.0             104.1               76%                104.1                76%                0.0                   0%

                                                               NSF                                      46.0              64.0           139%                 64.0               139%                0.0                   0%

                                                               Natixis                                  35.0              30.4            87%                 30.4                87%                0.0                   0%

                                                               Octavian                                 62.0              83.2           134%                 83.2               134%                0.0                   0%

                                                               Deka                                     54.0              74.0           137%                 74.0               137%                0.0                   0%

                                                               Icon                                     85.0          127.6              150%                127.6               150%                0.0                   0%

                                                               Stealth                                  62.0          109.5              177%                109.5               177%                0.0                   0%

                                                               FSL                                      52.0          121.6              234%                121.6               234%                0.0                   0%

                                                              TOTAL                              1,459.0           1,654.3               113%            1,609.4                 110%         (44.8)                      -3%




                                                                                                                                           so                                                                                             AlixPartriers




                                                                                                                                                                                                                                                                ICON444
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                                                                  INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                                               Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 51 of 52                                                                                                                                                                 RECEIVED NYSCEF: 02/01/2019


                                         Case             1:18-cv-00178-MAC-ZJH                                                  Document                           1-2            Filed      04/20/18                        Page             69       of    75      PagelD             #:         143




                     Appendix
                     Potential             loss         on      bareboat                  purchase                 obligations




                           There         exist      a number                of    obligations            to        purchase             at    future          dates           under        the          following           bareboat                agreements.             The       cashflows                reflect          the

                           following             losses         occurring            via      purchase              and       resale         at     the      obligation               date.        It     assumes            no       changes            to   market        values            but    applies

                           depreciation                 to     current           estimated            values          over        the        time         until       the      purchase                 and       resale      date.           If the     vessels       were         retained              rather         than

                           crystallize            the        loss,   then         there       would           be     a greater               cash         outflow            for     refinancing                  plus     further            ongoing         loss     on     vessels          were         these         occur.




                                                                                      Purchase                 Estimated
                                                                                     oblit;ation              value     today                                             Depreciated                                        Purchase          Ob.                                  Monthly
                                                                                           ($m)                       $m                1.oss on resale                   value     (5m)         Loss on resale                       Date                    Years            de    reciation

                                           Avor                                            51.5                       31                          -20.5                       27.6                        -23.9                   Aug-15                       2.6                      0.11

                                            Enjoy                                          38.5                       30                          -8.5                        25.5                        -13.0                   Apr-16                       3.2                      0.11

                                           Centre                                          64.5                       47                          -17.5                       40.2                        -24.3                      jun-16                    3.4                      0.17

                                            Marka                                            37                       32                            -5                        26.0                        -11.0                   Apr-17                       4.2                      0.12

                                            Fantastic                                      21.5                       19                          -2.5                        14.9                         -6.6                   Oct-17                       4.8                      0.07

                                           Amazing                                         21.5                       19                          -2.5                        14.9                         -6.6                   Oct-17                       4.8                      0.07

                                           TOTAL                                           234.5                     178                          -56.5                      149.2                        -8s.3




                                                                                                                                                                                                                                                                                                      AlixPartners




                                                                                                                                                                                                                                                                                                                                        ICON445
FILED: NEW YORK COUNTY CLERK 02/01/2019 04:46 PM                                                                                                                                                                                                                                      INDEX NO. 655154/2016
NYSCEF DOC. NO. 75                                              Case 1:19-cv-05065-JMF Document 13-5 Filed 06/11/19 Page 52 of 52                                                                                                                                           RECEIVED NYSCEF: 02/01/2019


                                      Case       1:18-cv-00178-MAC-ZJH                                               Document                        1-2           Filed          04/20/18                    Page       70     of     75    PagelD        #:    144




                     Global                 Locations




                                                                       AlixPartners                         is     ready      to        field             a tear           of       elev¼nt            experts           whenever


                                                                           ånd            whWrever                 they      are         needed.                   Our          professionals                   work       frorri       15


                                                                       globaf              offipes            in    more          than           a    dozen             different               countries.              They         speak


                                                                            more              than           50      languages,                      and         have       experience                   in     every         corner


                                                                                     of    the       world.            Ca         us,     we'll             be     there            when          it   really        matters.




                          Chicago                         Dallas                           Detroit                                 Dubai                                        Dusseldorf                              London                      Los Angeles                 Milan
                     300 N. La5alleStreet        2101 Cedar Springs Road              2000 Town Center                   Gate Village 10, Level 03                            Kõnigsallee 59 a                   20 North Audley Street         515 5. Flower Street       Corso Matteotti 9
                         Suite 190D                    Suite 1100                         Suite 2400                         P.O, Box 125115                                 40215 Düsseldorf                      London W1X 6WE                    Suite 3050              20121 Milan
                      Chicago, It 60654              Dallas, TX 75201                Southfield, MI 48075               Dubal Inti Financial Centre                              Gerrnany                           United Kingdom             Los Angeles, CA 90071             Italy
                        312.346.2500                  214.647.7500                      248. 358.4420                  Dubai,United Arab Emirates                           +49.211.97.55.10.00                    +44.20.7098.7400                 213.437.7100           +39.02360.12000
                                                                                                                            +971.4.401.9246


                                       Munich                    New YOrk                                     Paris                                 San Francisco                              Shanghai                            Tokyo                    Washington,     DC
                                  Mauerkircherstr. 1 a       40 West $75 Street                      49/51 Avenue George V                       4 Embarcadero Center                          Sulte 6111                  Marunouchl Sullding 33F          1602 L 5treet, NW
                                   81579 Munchen             New York,NY 10019                             75008 Paris                            S1" Floor, Sulte 5110                    Plaza66 Building I                 2-4-1Marunouchi                    Suite 300
                                       Germany                  212.490.2500                                 France                             San Francisco, CA 94111                 1266 Nan Jing West Road                  Chiyoda-ku                Washington, DC 20036
                                  +49.89.20.30.40.00                                                    +33.1.76.74.72.00                            415.848.0283                        Shanghai, 200040 China             Tokyo 1004333 Japan               202,756.9000
                                                                                                                                                                                            +8621.6171.7555                    +81.3.S533.4800




                      © AlixPartners. LLP,2010
                                                                   .                                                   .
                                                                                                                                                                                                                                                                       AlixPm1ness
                                                                                ..                      .                                       ..    .




                                                                                                                                                                                                                                                                                               ICON446
